Exhibit 10.2

 

SECOND AMENDING AGREEMENT

 

THIS SECOND AMENDING AGREEMENT made with effect as of the 13th day of December,
2012

 

BETWEEN:

 

SEABRIDGE GOLD INC., a corporation existing under the laws of Canada

 

(“Seabridge”)

 

AND:

 

RG EXCHANGECO INC., a corporation existing under the laws of Canada

 

(“Royal Gold”)

 

WHEREAS:

 

A.                                    RGLD Gold Canada, Inc. (“RGLD”) and
Seabridge entered into an option agreement dated as of June 16, 2011 (as amended
by an amending agreement dated as of October 28, 2011, the “Option Agreement”).

 

B.                                    Royal Gold was created pursuant to an
amalgamation of RGLD, 7550359 Canada Inc. and RG Exchangeco Inc. under the
Canada Business Corporations Act effective as of July 1, 2011 and, as a result,
Royal Gold has succeeded to all right, title and interest of RGLD in and under
the Option Agreement.

 

C.                                    The parties wish to make certain further
amendments to the Option Agreement on the terms and conditions of this Second
Amending Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and other valuable consideration (the receipt and sufficiency of which is
hereby acknowledged), the parties hereto covenant and agree as follows:

 

1.                                      Unless otherwise defined herein, all
capitalized words used in this Second Amending Agreement shall have the meanings
ascribed thereto in the Option Agreement.

 

2.                                      The Option Agreement continues in full
force and effect as if the amendments to the Option Agreement effected by this
Second Amending Agreement had been included in the Option Agreement at the
Effective Date.

 

3.                                      The Option Agreement is hereby amended
as follows:

 

(a)                                 Section 1.01(56) of the Option Agreement is
deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“(56)      “Second Option Conditions” means:

 

(a)                                 the First Option Notice has been delivered
by Royal Gold in accordance with Section 4.01; and

 

(b)                                 the closing of the Second Tranche
Subscription has occurred in accordance with the Second Tranche Subscription
Agreement;”

 

(b)                                 Section 3.02(1)(b) of the Option Agreement
is deleted in its entirety and replaced with the following:

 

“(b)                           a price equal to a premium of fifteen percent
(15%) to the volume weighted average trading price of the Shares on the TSX for
the five (5) trading day period ending two (2) trading days prior to the
delivery of the Second Tranche Exercise Notice,”

 

(c)                                  Section 3.02(5)(a)(iii) of the Option
Agreement is deleted in its entirety and replaced with the following:

 

“(iii)                         upon completion of the Alternative Subscription,
paragraph (b) of the definition of “Second Option Conditions” shall be deemed to
have been satisfied for the purposes of Section 4.02; or”

 

(d)                                 Section 3.02(5)(b) of the Option Agreement
is deleted in its entirety and replaced with the following:

 

“(b)                           in all other circumstances, including an
acquisition of all of the Shares by a private entity, paragraph (b) of the
definition of “Second Option Conditions” shall be deemed to have been satisfied
for the purposes of Section 4.02.”

 

(e)                                  Section 4.03 of the Option Agreement is
deleted in its entirety and replaced with the following:

 

“4.03                  Satisfaction of First Option Conditions

 

For the purposes of determining whether paragraph (b) of the First Option
Conditions has been satisfied by Royal Gold:

 

(a)                             if Royal Gold (or an Affiliate of Royal Gold) is
not the registered holder of the Shares it is required to hold throughout the
relevant period, Royal Gold may demonstrate that it has satisfied this condition
by providing Seabridge with a certificate of an officer certifying Royal Gold
has satisfied this First Option Condition together with copies of statements of
its relevant brokerage accounts (or those of its relevant Affiliate) showing the
transactions in its brokerage accounts (or those of its relevant Affiliate) over
the relevant period and

 

2

--------------------------------------------------------------------------------


 

the balance of its holdings of Shares throughout the period or in such other
manner reasonably acceptable to Seabridge; and

 

(b)                                 for greater certainty, all short positions
of Royal Gold (or its relevant Affiliate) in respect of the Shares, if any,
shall be deducted from the long positions of Royal Gold (or its relevant
Affiliate) in respect of the Shares;

 

provided that, if Royal Gold is not capable of satisfying paragraph (b) of the
First Option Conditions as a result of:

 

(c)                                  a compulsory acquisition of the relevant
Shares held by Royal Gold (or its relevant Affiliate) in connection with a
transaction pursuant to which one or more Persons acquires all of the issued and
outstanding Shares; or

 

(d)                                 Seabridge undertaking any amalgamation,
merger, arrangement, corporate reorganization or business combination, or any
similar or analogous transaction under which, upon consummation, Royal Gold (or
its relevant Affiliate) no longer holds the relevant Shares,

 

then, as of the first date that Royal Gold (or its relevant Affiliate) no longer
holds the Shares, such condition shall be deemed to have been satisfied for all
purposes of this Agreement.”

 

(f)                                   Section 5.02 of the Option Agreement is
deleted in its entirety and replaced with the following:

 

“5.02                      Additional Royal Gold Covenants

 

Royal Gold shall provide prompt written notice to Seabridge if, at any time
during the First Option Exercise Period, it fails to meet the requirements of
paragraph (b) of the First Option Conditions.”

 

4.                                      Concurrently with the execution of this
Second Amending Agreement, Royal Gold and Seabridge shall execute and deliver
the Second Tranche Subscription Agreement substantially in the form attached
hereto as Schedule A.

 

5.                                      This Second Amending Agreement may be
executed in counterparts and delivered by electronic transmission, each of which
will be deemed to be an original and when taken together deemed to constitute
one and the same instrument.

 

6.                                      This Second Amending Agreement shall be
construed in accordance with and governed by the laws of British Columbia and
the laws of Canada applicable therein.

 

7.                                      A conformed version of the Option
Agreement, as amended by this Second Amending Agreement, is attached hereto as
Schedule B.

 

3

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amending Agreement as
of the day and year first written above.

 

 

SEABRIDGE GOLD INC.

 

 

 

By:

/s/ Rudi Fronk

 

 

Name: 

Rudi Fronk

 

 

Title:

Chairman and CEO

 

 

 

RG EXCHANGECO INC.

 

 

 

By:

/s/ Stefan Wenger

 

 

Name:

Stefan Wenger

 

 

Title:

Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
SECOND TRANCHE SUBSCRIPTION AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

SUBSCRIPTION AGREEMENT

 

THIS AGREEMENT IS MADE AS OF THE 13th DAY OF DECEMBER, 2012

 

BETWEEN:

 

RG EXCHANGECO INC., a body corporate subsisting under the laws of Canada and
having a registered office at 10060 Jasper Avenue, 1201 Scotia Tower 2,
Edmonton, Alberta, T5J 4E5

 

(“Royal Gold”)

 

AND

 

SEABRIDGE GOLD INC., a body corporate subsisting under the laws of Canada and
having an office at 106 Front Street East, Suite 400, Toronto, Ontario, M5A 1E1

 

(“Seabridge”)

 

WHEREAS:

 

A.                                    RGLD Gold Canada, Inc. (“RGLD”) and
Seabridge entered into an option agreement dated as of June 16, 2011 (as amended
by an amending agreement dated as of October 28, 2011, the “Option Agreement”).

 

B.                                    Royal Gold was created pursuant to an
amalgamation of RGLD, 7550359 Canada Inc. and RG Exchangeco Inc. under the
Canada Business Corporations Act effective as of July 1, 2011 and, as a result,
Royal Gold has succeeded to all right, title and interest of RGLD in and under
the Option Agreement.

 

C.                                    Pursuant to the terms of the Option
Agreement and a Second Tranche Exercise Notice dated as of the date hereof
delivered by Royal Gold to Seabridge, Royal Gold and Seabridge are entering into
this Agreement in order to complete the Second Tranche Subscription on the terms
and conditions contained herein.

 

D.                                    Royal Gold wishes to subscribe for, and
Seabridge wishes to issue, that number of common shares in the capital of
Seabridge (the “Common Shares”) equal to the Purchase Price (as defined below)
divided by the Subscription Price (as defined below).

 

E.                                     The parties have entered into this
Agreement in order to set out the terms and conditions on which Royal Gold and
Seabridge will complete the Second Tranche Subscription.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants made herein and in the Option Agreement and the exchange of cash for
Common Shares as contemplated hereby, the parties hereto covenant and agree as
follows:

 

1.                                      Capitalized Terms. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Option
Agreement. Unless something in the subject matter or context is inconsistent
therewith, references in this Agreement to Sections and Schedules are to
Sections of and Schedules to this Agreement.

 

2.                                      Subscription.  Royal Gold hereby agrees
to subscribe for and agrees to purchase (the “Subscription”) from Seabridge the
Purchased Shares (as defined below) at the Subscription Price (as defined below)
for aggregate consideration of CDN$18,000,000 (the “Purchase Price”), upon and
subject to the terms and conditions, and the covenants, representations and
warranties set forth herein.  The Purchased Shares

 

--------------------------------------------------------------------------------


 

will be issued and registered in the name of Royal Gold at the address indicated
under “Certificate Registration Instructions” in Schedule A of this Agreement,
and delivered as directed by Royal Gold.

 

3.                                      Determination of Subscription Price and
Purchased Shares. For the purposes of Section 2:

 

(a)                                 the subscription price per Common Share (the
“Subscription Price”) shall be equal to a premium of 15% to the volume weighted
average trading price of the Common Shares on the Toronto Stock Exchange (the
“TSX”) for the five trading day period ending two trading days prior to the
delivery of the Second Tranche Exercise Notice; and

 

(b)                                 the number of Common Shares subscribed for
by Royal Gold hereunder (the “Purchased Shares”) shall be equal to the Purchase
Price divided by the Subscription Price.

 

4.                                      Closing Date. The closing date (the
“Closing Date”) for the Subscription shall be the date hereof or such later date
as agreed to in writing by Seabridge and Royal Gold.

 

5.                                      Conditions to the Subscription. The
obligations of the parties to complete the Subscription are subject to the
following conditions being satisfied by the Closing Date:

 

(a)                                 each party has delivered to the other party
an executed copy of this Agreement (including, with respect to Royal Gold, an
executed copy of Schedule B);

 

(b)                                 the conditional approval (the “Exchange
Approvals”) of the TSX and the New York Stock Exchange (collectively, the
“Exchanges”) to issue and list the Purchased Shares shall have been obtained by
Seabridge (such approvals to be subject only to the filing of the customarily
required documents and payment of the required fees within the time stipulated
by the Exchanges) and Closing shall be in compliance with such approvals;

 

(c)                                  (i) if the Closing Date is the date hereof,
Seabridge has delivered to Royal Gold an officer’s certificate confirming that
Seabridge’s representations and warranties under the Option Agreement are true
and correct in all material respects as of the Closing Date, and (ii) if the
Closing Date is later than the date hereof, each party has delivered to the
other party an officer’s certificate confirming that the representations and
warranties of the delivering party contained in this Agreement (and, with
respect to Seabridge, its representations and warranties under the Option
Agreement) are true and correct in all material respects as of the Closing Date;

 

(d)                                 no cease trade order, injunction,
prohibition or other lawful order shall exist that precludes the Subscription;
and

 

(e)                                  no action or proceeding shall be pending or
threatened to enjoin or prohibit the issuance of the Purchased Shares.

 

6.                                      Additional Conditions to the
Subscription for the benefit of Royal Gold. In addition to the conditions set
out in Section 5, the obligation of Royal Gold to complete the Subscription is
also subject to the following conditions being satisfied by the Closing Date:

 

(a)                                 no material adverse change affecting the
Project, the Subject Properties, the Common Shares or Seabridge shall have
occurred between the execution date of this Agreement and the Closing Date; and

 

(b)                                 the delivery of legal opinions satisfactory
to Royal Gold.

 

2

--------------------------------------------------------------------------------


 

7.                                      Deliveries and Payment.

 

(a)                                 Royal Gold will deliver concurrently with
the execution of this Agreement, a duly completed and executed copy of Schedule
B hereto;

 

(b)                                 Royal Gold will deliver on or prior to
12:00 p.m. (Toronto time) on the Closing Date payment of the Purchase Price (in
CDN$) for the Purchased Shares by certified cheque or bank draft payable to
Seabridge or evidence of payment having been made by wire transfer to:

 

BENEFICIARY BANK:

 

BANK OF MONTREAL
MAIN BRANCH TORONTO
FIRST CANADIAN PLACE
TORONTO, ONTARIO
M5X 1A3
CANADA
Ph. 416-867-5050

INSTITUTION CODE:

 

001

TRANSIT:

 

00022

ACCOUNT NO.:

 

1644630

SWIFT BIC ADDRESS:

 

BOFMCAM2

 

(c)                                  Seabridge will deliver to Royal Gold at the
completion of the Subscription (the “Closing”) on the Closing Date:

 

(i)                                     one or more certificates each
representing such number of Common Shares as may be requested by Royal Gold, and
representing in aggregate the Purchased Shares; and

 

(ii)                                  a copy of the Exchange Approvals; and

 

(d)                                 Seabridge and Royal Gold agree that the
funds referred to in Section 7(b) will be held in escrow and shall only be
released from escrow upon confirmation by each of Seabridge and Royal Gold (or
its Canadian counsel) that the closing conditions referred to in this Agreement
have been satisfied.  In the event that the Closing does not occur on or before
4:00 p.m. (Toronto time) on the Closing Date, then unless Seabridge and Royal
Gold otherwise agree in writing, Seabridge will return the funds referred to in
Section 7(b) to Royal Gold as soon as practicable in accordance with written
instructions provided by Royal Gold to Seabridge.

 

8.                                      Termination by Subscriber.  If the
Closing does not occur by 4:00 p.m. (Toronto time) on the date that is 10 days
after the date of this Agreement, or such later date as may be agreed to in
writing by the parties, Royal Gold may at any time thereafter in its discretion
terminate this Agreement whereupon Seabridge will return the funds referred to
in Section 7(b) to Royal Gold as soon as practicable in accordance with written
instructions provided by Royal Gold to Seabridge.

 

9.                                     Use of Proceeds. The net proceeds of the
Purchase Price will be used by Seabridge for general corporate purposes,
including funding for Exploration and Development of the Project.

 

10.                               Representations and Warranties of Seabridge. 
By accepting this offer, Seabridge represents and warrants to Royal Gold that as
of the date hereof and as of the Closing Date:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Seabridge and its material subsidiaries, if
any, (the “Subsidiaries”) are valid and subsisting corporations duly
incorporated and in good standing under the laws of the jurisdictions in which
they are incorporated, continued or amalgamated and have all requisite corporate
power and authority to carry on their respective businesses, as now conducted
and as presently proposed to be conducted and to own their respective assets;

 

(b)                                 Seabridge and its Subsidiaries are duly
registered and licensed to carry on business in the jurisdictions in which they
carry on business or own property where so required by the laws of that
jurisdiction;

 

(c)                                  Seabridge is a reporting issuer under the
securities laws of British Columbia, Alberta, Ontario and the United States and
Seabridge is not in material default of any of the requirements of the
securities laws of such jurisdictions or any of the administrative policies or
notices of the Exchanges;

 

(d)                                 the Common Shares are listed and posted for
trading on the Exchanges;

 

(e)                                  the authorized capital of Seabridge
consists of an unlimited number of Common Shares without par value and an
unlimited number of Preferred shares issuable in series, of which  44,551,885
Common Shares and no Preferred shares were issued and outstanding on
December 12, 2012;

 

(f)                                   no person has any right, agreement or
option, present or future, contingent or absolute, or any right capable of
becoming such a right, agreement or option, for the issue or allotment of any
unissued shares in the capital of Seabridge or its Subsidiaries or any other
security convertible into or exchangeable for any such shares, or to require
Seabridge or its Subsidiaries to purchase, redeem or otherwise acquire any of
the issued and outstanding shares in its capital except for, as at  December 12,
2012, an aggregate of 2,483,300 Common Shares reserved for issue pursuant to
outstanding stock options;

 

(g)                                  Seabridge has filed all material forms,
reports, documents and information required to be filed by it, whether pursuant
to applicable securities laws or otherwise, with the Exchanges or the applicable
securities commissions or other securities regulatory authorities of the
provinces of Canada as the context requires (the “Regulatory Authorities”) since
January 1, 2008 (the “Disclosure Documents”), and no material change has
occurred in relation to Seabridge which has not been publicly disclosed since
December 31, 2011 and Seabridge has not filed any confidential material change
reports which continue to be confidential.  As of the time of each of the
Disclosure Documents being filed with the applicable securities regulators and
on SEDAR, none of the Disclosure Documents contained any misrepresentation (as
defined in applicable securities laws);

 

(h)                                 Seabridge has and on the Closing Date will
have all requisite legal and corporate power and authority to execute and
deliver this Agreement, to sell and issue the Purchased Shares, and to carry out
and perform its obligations under this Agreement;

 

(i)                                     all corporate action on the part of
Seabridge and its directors, for the authorization, execution, delivery, and
performance of its obligations under this Agreement by Seabridge has been taken
and upon Closing this Agreement shall constitute legal, valid and binding
obligations of Seabridge, enforceable against Seabridge.  The Purchased Shares
have been or will be prior to the Closing duly authorized, executed and
delivered and when issued will be validly issued, fully paid and non-assessable
shares in the capital of Seabridge;

 

4

--------------------------------------------------------------------------------


 

(j)                                    the issuance and sale of the Purchased
Shares by Seabridge and the performance by Seabridge of its obligations under
this Agreement does not and will not conflict with and does not and will not
result in a breach of any of the terms, conditions or provisions of its
constating documents or result in the breach of, or accelerate the performance
required by, any agreement to which Seabridge is a party;

 

(k)                                 the Disclosure Documents do not contain any
material misrepresentation or omit any material fact relating to Seabridge;

 

(l)                                     except as qualified by the Disclosure
Documents, Seabridge is the beneficial owner of the properties, business and
assets or the interests in the properties, business or assets referred to in the
Disclosure Documents;

 

(m)                             Seabridge and its Subsidiaries have filed all
federal, provincial, local and foreign tax returns which are required to be
filed, or have requested extensions thereof, and have paid all taxes required to
be paid by them and any other assessment, fine or penalty levied against it, to
the extent that any of the foregoing is due and payable, except for such
assessments, fines and penalties which are currently being contested in good
faith, and such returns are true and correct in all material respects;

 

(n)                                 Seabridge and its Subsidiaries have
established on their books and records, as may be applicable, reserves which are
adequate for the payment of all taxes not yet due and payable and there are no
liens for taxes on the assets of Seabridge or its Subsidiaries except for taxes
not yet due, and there are no audits of any of the tax returns of Seabridge or
its Subsidiaries which are known by Seabridge’s management to be pending, and
there are no claims which have been or may be asserted relating to any such tax
returns which, if determined adversely, would result in the assertion by any
governmental agency of any deficiency which would have a material adverse effect
on the properties, business or assets of Seabridge or its Subsidiaries;

 

(o)                                 the financial statements of Seabridge
contained in the Disclosure Documents; (i) were reported in accordance with
Canadian generally accepted accounting principles (which, for financial years
beginning on or after January 1, 2011, incorporate International Financial
Reporting Standards as issued by the International Accounting Standards Board)
applied on a basis consistent with that of the preceding periods; and
(ii) presented fairly the consolidated financial position of Seabridge and its
Subsidiaries, if any, as of the respective dates thereof and the consolidated
results of operations of Seabridge and its Subsidiaries, if any, for the periods
covered thereby and accurately reflect all material liabilities (accrued,
absolute, contingent or otherwise) of Seabridge and its Subsidiaries, if any,
for the periods covered thereby and no adverse material changes in the financial
position of Seabridge (on a consolidated basis) have taken place since the date
thereof;

 

(p)                                 no order ceasing, halting or suspending
trading in securities of Seabridge nor prohibiting the sale of such securities
has been issued to and is outstanding against Seabridge or, to the best of
Seabridge’s knowledge, against its directors, officers or promoters or any other
companies that have common directors, officers or promoters, and to the best of
Seabridge’s knowledge, no investigations or proceedings for such purposes are
pending or threatened; and

 

(q)                                 the representations and warranties of
Seabridge set out in Section 2.02 of the Option Agreement are true and correct
as of the date hereof and the Closing Date (and Seabridge is hereby deemed to
have repeated such representations and warranties as of the date hereof and the
Closing Date).

 

5

--------------------------------------------------------------------------------


 

11.                               Risks of Private Placement and Offshore
Purchaser.  Royal Gold acknowledges that:

 

(a)                                 no securities commission or similar
regulatory authority has reviewed or passed on the merits of the Purchased
Shares;

 

(b)                                 there is no government or other insurance
covering the Purchased Shares;

 

(c)                                  there are risks associated with the
purchase of the Purchased Shares;

 

(d)                                 there are restrictions on Royal Gold’s
ability to resell the Purchased Shares and it is the responsibility of Royal
Gold to find out what those restrictions are and to comply with them before
selling the Purchased Shares; and

 

(e)                                  Seabridge has advised Royal Gold that
Seabridge is relying on exemptions from the requirements to provide Royal Gold
with a prospectus and to sell the Purchased Shares through a person registered
to sell securities under the securities legislation of Ontario and Royal Gold’s
jurisdiction of residence and, as a consequence of acquiring the Purchased
Shares pursuant to these exemptions, certain protections, rights and remedies
provided by such securities legislation, including statutory rights of
rescission or damages, will not be available to Royal Gold.

 

12.                               Purchasing as Principal.  Royal Gold
represents and warrants that:

 

(a)                                 the Purchased Shares are being purchased by
Royal Gold as principal for its own account and not for the benefit of any other
person;

 

(b)                                 Royal Gold was not created and is not being
used solely to purchase or hold the Purchased Shares in reliance on the
exemption from the prospectus requirement set out in Subsection 2.10(1) of
National Instrument 45-106 (“NI 45-106”) of the Canadian Securities
Administrators; and

 

(c)                                  Royal Gold is purchasing sufficient
Purchased Shares such that the aggregate acquisition cost of the Purchased
Shares is not less than CDN$150,000 payable in cash and Royal Gold is not a
Person (within the meaning of applicable Canadian securities laws) created or
being used solely to permit the purchase of the Purchased Shares by a group of
Persons (within the meaning of applicable Canadian securities laws) whose
individual share of the aggregate acquisition cost of the Purchased Shares is
less than CDN$150,000.

 

13.                               Capacity, Authority and Compliance.  Royal
Gold represents and warrants that:

 

(a)                                 Royal Gold is a valid and subsisting
corporation, has the necessary corporate capacity and authority to enter into
and to observe and perform its covenants and obligations under this Agreement
and has taken all necessary corporate action in respect thereof;

 

(b)                                 this Agreement has been duly authorized and
validly executed by Royal Gold and upon acceptance by Seabridge of this
Agreement this Agreement will constitute a legal, valid and binding contract of
Royal Gold, enforceable against Royal Gold in accordance with its terms;

 

(c)                                  the entering into of this Agreement and the
transactions contemplated hereby will not result in the violation of any terms
or provisions of any law applicable to, or, if applicable, the constating
documents of, Royal Gold, or any agreement, written or oral, to which Royal Gold
may be a party or by which Royal Gold is or may be bound; and

 

6

--------------------------------------------------------------------------------


 

(d)                                 no person has represented that such person
or another person will resell or repurchase any of the Purchased Shares or
refund all or any of the purchase price of the Purchased Shares, and that no
person has given an undertaking relating to the future value or price of any the
Purchased Shares.

 

14.                               No Offering Memorandum.  Royal Gold
acknowledges that Royal Gold has not been furnished with, nor does it need to
receive, an offering memorandum or other document prepared by Seabridge
describing its business or affairs, in order to assist it in making an
investment decision in respect of the Purchased Shares.

 

15.                               Knowledge and Experience.  Royal Gold
represents and warrants that Royal Gold has such knowledge and experience in
financial and business affairs as to be capable of evaluating the merits and
risks of the investment hereunder and is able to bear the economic risk of loss
of such investment.

 

16.                               No U.S. Registration.  Royal Gold is aware and
accepts that the Purchased Shares have not been and will not be registered under
the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), or the securities laws of any state of the United States and, subject to
certain exemptions, may not be offered or sold in the United States or to, or
for the account or benefit of, any U.S. Person.  “U.S. Person” has the meaning
set forth in Rule 902 of Regulation S under the U.S. Securities Act.  Royal Gold
acknowledges that, subject to certain exceptions provided under the U.S.
Securities Act, the Purchased Shares may not be offered, sold or otherwise
transferred to, any person in the United States or any U.S. Person or person
acting for the account or benefit thereof, unless such Purchased Shares are
registered under the U.S. Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available, and Royal
Gold understands that certificates representing the Purchased Shares issued to
it will so indicate.  “United States” means the United States of America, its
territories and possessions, any state of the United States, and the District of
Columbia.

 

17.                               U.S. Registration Exemption.  Royal Gold
represents and warrants that Royal Gold has completed and executed the
Certification of Purchaser attached hereto as Schedule B and hereby confirms the
truth and accuracy of all statements made therein by the Subscriber and that
such statements will be true and accurate on the Closing Date.

 

18.                               Residence.  Royal Gold represents and warrants
that Royal Gold has a registered office and is otherwise subject to the laws of,
the jurisdiction disclosed under “Certificate Registration Instructions —
Subscriber’s Address” in Schedule A of this Agreement.

 

19.                               Resale Restrictions and Legends.

 

(a)                                 Royal Gold understands and acknowledges that
the Purchased Shares will be subject to certain resale and transfer restrictions
under applicable securities laws; and

 

(b)                                 Royal Gold acknowledges that it has been
advised to consult its own legal advisors with respect to applicable resale and
transfer restrictions, that it is solely responsible for complying with such
restrictions and Royal Gold covenants and agrees to comply with the restrictions
referred to in subparagraph (a) above and all other applicable resale and
transfer restrictions.

 

20.                               Notations Regarding Resale Restrictions. 
Royal Gold acknowledges and agrees that Seabridge shall make a notation on its
records or give instructions to the transfer agent of Royal Gold’s Purchased
Shares in order to implement the restrictions on transfer set out in applicable
legislation.

 

21.                               PFIC. Seabridge shall promptly provide Royal
Gold with such tax and financial information relating to Seabridge’s status as a
Passive Foreign Investment Company (“PFIC”) on an annual basis as may be

 

7

--------------------------------------------------------------------------------


 

                                                reasonably requested by Royal
Gold.  If at any time Seabridge is or becomes a PFIC, then Seabridge will assist
Royal Gold in providing any information required for any related U.S. tax
filings as requested by Royal Gold.

 

22.                               Material Adverse Change. Seabridge shall
promptly notify Royal Gold in writing of any material adverse change affecting
the Project, the Subject Properties, the Common Shares or Seabridge between the
execution date of this Agreement and the Closing Date.

 

23.                               Costs.  Royal Gold acknowledges and agrees
that all costs incurred by Royal Gold (including any fees and disbursements of
any legal counsel retained by Royal Gold) relating to the sale of the Purchased
Shares to Royal Gold shall be borne by Royal Gold.

 

24.                               Indemnification. Each party shall indemnify
and save the other harmless from any loss, expense, liability, actual or
threatened claim, count, cause of action, action, suit, proceeding or demand of
any kind or nature arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by them and
contained in this Agreement.  A party may waive the breach by the other party of
any of such party’s representations, warranties, covenants, agreements or
conditions in whole or in part at any time without prejudice to its right in
respect of any other breach of the same or any other representation, warranty,
covenant, agreement or condition.

 

25.                               Survival. The representations, warranties and
agreements set forth in this Agreement shall survive the termination of this
Agreement for a period of two years.

 

26.                               Governing Law and Attornment.  This Agreement
and all related agreements between the parties hereto shall be governed by and
construed in accordance with the laws of the Province of British Columbia,
without reference to its rules governing the choice or conflict of laws.  The
parties hereto irrevocably attorn and submit to the non-exclusive jurisdiction
of the courts of the Province of Ontario, sitting in the city of Toronto, with
respect to any dispute to or arising out of this Agreement.

 

27.                               Further Assurances.  Royal Gold and Seabridge
agree that they each will execute or cause to be executed and delivered all such
further and other documents and assurances, and do and cause to be done all such
further acts and things as may be necessary or desirable to carry out this
Agreement according to its true intent, and to secure the approval of the
Regulatory Authorities hereto.

 

28.                               Consent to the Disclosure of Information. 
This Agreement and the attachments hereto require Royal Gold to provide certain
personal information to Seabridge.  Such information is being collected by
Seabridge for the purposes of completing the private placement of the Purchased
Shares, which includes, without limitation, determining Royal Gold’s eligibility
to purchase Royal Gold’s Purchased Shares under applicable securities
legislation, preparing and registering any certificates representing Royal
Gold’s Purchased Shares to be issued to Royal Gold, completing filings required
by the Exchanges or other Regulatory Authorities, indirect collection of
information by the Exchanges or Regulatory Authority under authority granted in
applicable securities legislation and the administration and enforcement of the
applicable securities legislation by the Regulatory Authorities.  Royal Gold
acknowledges that Royal Gold’s personal information including Royal Gold’s full
name, registered address, telephone number and other details of its subscription
hereunder will be disclosed by Seabridge to: (a) the Exchanges and other
Regulatory Authorities; (b) Seabridge’s registrar and transfer agent; and
(c) any of the other parties involved in the private placement, including legal
counsel to Seabridge; and may be disclosed by Seabridge to (d) the Canada
Revenue Agency; and (e) any other person to whom it is required to disclose such
information under applicable legislation or authority.  By executing this
Agreement, Royal Gold consents to and authorizes the foregoing collection, use
and disclosure of Royal Gold’s personal information.  Royal Gold also consents
to and authorizes the filing of copies or originals of any of this Agreement
(including attachments) as may be required to be filed with the Exchanges or

 

8

--------------------------------------------------------------------------------


 

                                                other Regulatory Authorities in
connection with the transactions contemplated hereby.  In addition, Royal Gold
consents to and authorizes the collection, use and disclosure of all such
personal information by the Exchanges and other Regulatory Authorities in
accordance with their requirements, including the provision to third party
service providers, from time to time.  The contact information for the officer
of Seabridge who can answer questions about this collection of information is as
follows:

 

Chris Reynolds, Chief Financial Officer
Seabridge Gold Inc.
106 Front Street East, Suite 400

Toronto, Ontario
M5A 1E1
Telephone:  (416) 367-9292

 

If Royal Gold has any questions about the collection of Personal Information by
the Ontario Securities Commission, please contact the Administrative Assistant
to the Director of Corporate Finance, Suite 1903, Box 5520 Queen Street West,
Toronto, Ontario, M5H 3S8, Tel: (416) 593-8086.

 

29.                               Proceeds of Crime.  Royal Gold represents and
warrants that no portion of the Purchase Price to be advanced by Royal Gold to
Seabridge hereunder will represent proceeds of crime for the purposes of the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the
“PCMLA”) and Royal Gold acknowledges that Seabridge may in the future be
required by law to disclose Royal Gold’s name and other information relating to
this Agreement and Royal Gold’s subscription hereunder, on a confidential basis,
pursuant to the PCMLA.  To the best of the knowledge of Royal Gold (i) no
portion of the Purchase Price to be provided by Royal Gold (A) has been or will
be derived from or related to any activity that is deemed criminal under the law
of Canada, the United States or any other jurisdiction, or (B) is being tendered
on behalf of a person or entity who has not been identified to Royal Gold, and
(ii) it shall promptly notify Seabridge if Royal Gold discovers that any of such
representations ceases to be true, and to provide Seabridge with appropriate
information in connection therewith.

 

30.                               Notice.  Documents will be considered to have
been delivered (i) on the date of transmission, if delivered by fax or e-mail,
(ii) the date of delivery, if delivered by hand during normal business hours or
by prepaid courier, or (iii) five business days after the date of mailing, if
delivered by mail, to Seabridge or to Royal Gold at the address set forth on the
face page of this Agreement.

 

31.                               The Agreement.  This Agreement includes all
schedules hereto, and all of the statements of Royal Gold in such schedules are
incorporated into this Agreement for the benefit of Seabridge.  This Agreement
and the Option Agreement constitutes the entire agreement between the parties in
respect of the subject matter hereof and supersedes any and all prior
agreements, representations, warranties or covenants, express or implied,
written or verbal, except as may be expressed herein.

 

32.          Currency.  All references to currency herein are to lawful money of
Canada.

 

33.                               Instrument in Writing.  Subject to the terms
hereof, neither this Agreement nor any provision hereof shall be modified,
changed, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.

 

34.                              Enurement.  This Agreement shall enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators and successors but otherwise cannot be assigned.

 

9

--------------------------------------------------------------------------------


 

35.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when delivered, either in original,
scanned or facsimile or other electronic form, shall be deemed to be an original
and all of which together shall constitute one and the same document.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the day
and year first above written.

 

RG EXCHANGECO INC.

 

 

 

 

Authorized signatory

 

 

SEABRIDGE GOLD INC.

 

 

 

 

Authorized signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUBSCRIPTION INFORMATION

 

TO:        SEABRIDGE GOLD INC. (the “Issuer”)

 

RE:         SUBSCRIPTION FOR SECURITIES OF THE ISSUER

 

RG EXCHANGECO INC. (the “Subscriber”) either [check appropriate box]:

 

o                                    owns directly or indirectly, or exercises
control or direction over, no Common Shares or securities convertible into
Common Shares; or

 

x                                  owns directly or indirectly, or exercises
control or direction over, 1,019,000 Common Shares and convertible securities
entitling the holder thereof to acquire an additional Nil Common Shares.

 

Please register the Purchased Shares as follows:

 

Certificate Registration Instructions:

 

RG EXCHANGECO INC.

 

Name

 

 

Account reference, if applicable

 

10060 JASPER AVENUE, 1201 SCOTIA TOWER 2

Subscriber’s Address

 

EDMONTON, ALBERTA T5J 4E5

 

The telephone number of the Subscriber is  (303) 573-1660 .

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

CERTIFICATION OF PURCHASER

 

TO:        SEABRIDGE GOLD INC. (the “Issuer”)

 

RE:         SUBSCRIPTION FOR SECURITIES OF THE ISSUER

 

Capitalized terms not specifically defined in this certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule B
is attached.  In the event of a conflict between the terms of this certification
and such Subscription Agreement, the terms of this certification shall prevail.

 

In addition to the covenants, representations and warranties contained in the
Subscription Agreement to which this Schedule B is attached, the undersigned
Subscriber covenants, represents and warrants to the Issuer that:

 

(a)                                 It has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Purchased Shares and it is able to bear the
economic risk of loss of its entire investment.

 

(b)                                 The Issuer has provided to it the
opportunity to ask questions and receive answers concerning the terms and
conditions of its subscription for Common Shares of the Issuer and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Purchased Shares, including access to the Issuer’s public filings available on
the Internet at www.sedar.com, and that any answers to questions and any request
for information have been complied with to the Subscriber’s satisfaction.

 

(c)                                  It is acquiring the Purchased Shares for
its own account and not with a view to any resale, distribution or other
disposition of the Purchased Shares in violation of the United States federal or
state securities laws.

 

(d)                                 It understands (i) the Purchased Shares have
not been and will not be registered under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”) or the securities laws of any state
of the United States and will be “restricted securities”, as defined in Rule 144
under the U.S. Securities Act; (ii) the sale contemplated hereby is being made
to “accredited investors” (as defined in Rule 501(a) of Regulation D under the
Securities Act) in reliance on the exemption from the registration requirements
of the U.S. Securities Act provided by Rule 506 of Regulation D thereunder; and
(iii) the Purchased Shares may not be offered, sold, pledged or transferred in
the United States or by or on behalf of a U.S. Person unless the Purchased
Shares are registered under the U.S. Securities Act and applicable state
securities laws, or unless an exemption from such registration requirements is
available.

 

(e)                                  The Subscriber is an “accredited investor”
as defined in Rule 501(a) of Regulation D under the U.S. Securities Act by
virtue of being a corporation with total assets in excess of US$5,000,000.

 

(f)                                   The Subscriber has not purchased the
Purchased Shares as a result of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the U.S. Securities
Act).

 

(g)                                  It understands and agrees that the
Purchased Shares may not be acquired in the United States or by or on behalf of
a U.S. Person or a person in the United States unless registered under the U.S.
Securities Act and any applicable state securities laws or unless an exemption
from such registration requirements is available.

 

--------------------------------------------------------------------------------


 

(h)                                 If the Subscriber decides to offer, sell,
pledge or otherwise transfer any of the Purchased Shares, it will not offer,
sell, pledge or otherwise transfer any of the Purchased Shares directly or
indirectly, other than pursuant to registration under or an exemption or
exclusion from the U.S. Securities Act and any applicable state laws.

 

(i)                                     The certificates representing the
Purchased Shares issued hereunder, as well as all certificates issued in
exchange for or in substitution of the foregoing, until such time as is no
longer required under the applicable requirements of the U.S. Securities Act or
applicable state securities laws, will bear, on the face of such certificate,
the following legends:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.  THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IF
REGISTERED UNDER THE U.S. SECURITIES ACT OR (A) TO SEABRIDGE GOLD INC. (THE
“COMPANY”); (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT; (C) IN ACCORDANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS; OR (D) IN ANOTHER TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE
OF PARAGRAPH (D), THE SELLER FURNISHES TO THE COMPANY AN OPINION OF COUNSEL OF
RECOGNIZED STANDING OR OTHER EVIDENCE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO SUCH EFFECT.  THE PRESENCE OF THIS LEGEND
MAY IMPAIR THE ABILITY OF THE HOLDER HEREOF TO EFFECT “GOOD DELIVERY” OF THE
SECURITIES REPRESENTED HEREBY ON A CANADIAN OR UNITED STATES STOCK EXCHANGE.”

 

(j)                                    It undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Subscriber which takes place prior to the time of Closing.

 

Dated December       , 2012.

 

 

X

 

 

Authorized signatory (if Subscriber is not an individual)

 

 

 

RG Exchangeco Inc.

 

Name of Subscriber (please print)

 

 

 

Stefan Wenger

 

Name of authorized signatory (please print)

 

 

 

Vice President and Treasurer

 

Official capacity of authorized signatory (please print)

 

2

--------------------------------------------------------------------------------


 

SCHEDULE B
CONFORMED OPTION AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

 

- between -

 

SEABRIDGE GOLD INC.

 

- and -

 

RGLD GOLD CANADA, INC.

 

June 16, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 - INTERPRETATION

1

 

 

 

1.01

Definitions

1

1.02

Headings

9

1.03

Extended Meanings

10

1.04

Statutory References

10

1.05

Schedules

10

1.06

Governing Law

10

1.07

Severability

10

1.08

Meaning of Control

10

1.09

Day Not a Business Day

11

1.10

Knowledge

11

 

 

SECTION 2 - REPRESENTATIONS AND WARRANTIES

11

 

 

2.01

Royal Gold’s Representations and Warranties

11

2.02

Seabridge’s Representations and Warranties

12

2.03

Indemnification Regarding Representations and Warranties

13

2.04

Survival

14

2.05

Further Action

14

 

 

 

SECTION 3 — SUBSCRIPTIONS FOR SHARES

14

 

 

3.01

First Tranche Subscription

14

3.02

Second Tranche Subscription

14

 

 

 

SECTION 4 - OPTIONS

16

 

 

4.01

Grant of First Option

16

4.02

Grant of Second Option

17

4.03

Satisfaction of Option Conditions

19

4.04

Use of Purchase Price Proceeds

20

 

 

 

SECTION 5 — ADDITIONAL COVENANTS AND ACKNOWLEDGEMENTS

20

 

 

5.01

Additional Seabridge Covenants

20

5.02

Additional Royal Gold Covenants

23

5.03

Acknowledgements

23

 

 

 

SECTION 6 - TRANSFERS

23

 

 

6.01

Limitation on Transfers by Royal Gold

23

6.02

Limitations on Transfers by Seabridge

24

6.03

Inurement

25

 

 

 

SECTION 7 — CONFIDENTIAL INFORMATION

25

 

 

7.01

Confidential Information

25

7.02

Prior Information and Information in Public Domain

27

7.03

Public Announcements by Seabridge

27

 

 

 

SECTION 8 - DISPUTE RESOLUTION

28

 

 

8.01

Dispute Resolution

28

 

--------------------------------------------------------------------------------


 

SECTION 9 - TERMINATION

29

 

 

9.01

Termination by Notice

29

9.02

Termination by Failure to Satisfy First Option Conditions

29

9.03

Termination by Failure to Exercise First Option

29

9.04

Termination by Failure to Exercise Second Option

29

9.05

Termination following Exercise of Second Option

29

9.06

Termination for Default

29

9.07

No Other Termination

30

9.08

Effect of Termination

30

 

 

 

SECTION 10 - NOTICE

30

 

 

10.01

Notice

30

 

 

 

SECTION 11 - GENERAL

31

 

 

11.01

Entire Agreement

31

11.02

No Waiver of Breaches

31

11.03

Further Assurances

31

11.04

Remedies Cumulative

32

11.05

Counterparts

32

11.06

Electronic Transmission

33

 

Schedule A First Tranche Subscription Agreement

34

 

Schedule B Form of Royalty Agreement

35

 

Schedule C Permitted Royalties

36

 

ii

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

 

THIS AGREEMENT made as of the 16th day of June, 2011 (the “Effective Date”)

 

BETWEEN:

 

SEABRIDGE GOLD INC., a corporation existing under the laws of Canada

 

(“Seabridge”)

 

AND:

 

RGLD GOLD CANADA, INC., a corporation existing under the laws of Canada

 

(“Royal Gold”)

 

WHEREAS:

 

A.                                    Seabridge owns and operates the Project.

 

B.                                    Subject to, and in consideration of, Royal
Gold entering into the First Tranche Subscription Agreement with Seabridge
pursuant to which Royal Gold will subscribe for the First Tranche Shares at a
subscription price which reflects a 15 percent premium to the market value of
the Shares, Seabridge wishes to grant, and Royal Gold wishes to receive, the
First Option to purchase the Royalty at a Royalty Percentage of 1.25 percent.

 

C.                                    Subject to, and in consideration of, Royal
Gold exercising the Second Tranche Option pursuant to which Royal Gold will
subscribe for the Second Tranche Shares at a subscription price which reflects a
15 percent premium to the market value of the Shares, Seabridge wishes to grant,
and Royal Gold wishes to receive, the Second Option to increase the Royalty
Percentage by 0.75 percent.

 

D.                                    The Parties wish to enter into this
Agreement in order to set out the terms and conditions on which the Parties will
complete the foregoing transactions.

 

NOW THEREFORE, in consideration of the covenants and agreements herein
contained, and other good and valuable consideration, the Parties agree as
follows:

 

SECTION 1 - INTERPRETATION

 

1.01                                                                       
Definitions

 

For the purposes of this Agreement the following words and phrases shall have
the following meanings:

 

--------------------------------------------------------------------------------


 

(1)                                 “Affiliate” means, with respect to any
Person, any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person;

 

(2)                                 “Agreement” means this agreement, including
its recitals and schedules, as amended from time to time;

 

(3)                                 “Alternative Subscription” has the meaning
given to such term in Section 3.02(5)(a)(i);

 

(4)                                 “Applicable Laws” means all applicable
federal, state and local laws (statutory or common), rules, ordinances
(including zoning and mineral removal ordinances), regulations, judgments,
decrees, and other valid governmental restrictions, including permits and other
similar requirements, whether legislative, municipal, administrative or judicial
in nature and includes any Environmental Laws;

 

(5)                                 “Business Day” in any jurisdiction means a
day, other than a Saturday or Sunday, on which banks in such jurisdiction are
generally open for business;

 

(6)                                 “Committed Funding” shall include any of, or
any combination of:

 

(a)                                 a binding commitment from a bona fide lender
or other financial partner under which the lender or financial partner commits,
subject to the conditions therein, to provide funds for the purposes of
construction of the Project and commencing commercial production at the Project;
and/or

 

(b)                                 the respective boards of directors Seabridge
and/or a Transferee making a decision to proceed with Development and to fund
Development of the Project through to commencement of commercial production at
the Project with its own financial resources, provided that Seabridge and/or
such Transferee has a balance sheet and current and projected revenues, together
with any commitments from a lender or other financial partner under paragraph
(a) above, that reasonably evidences the ability to fund Development;

 

(7)                                 “Confidential Information” has the meaning
given to such term in Section 7.01(1);

 

(8)                                 “Deed of Accession” has the meaning given to
such term in Section 6.02(3);

 

(9)                                 “Development” means all preparation (other
than Exploration) for the removal and recovery of mineral deposits from the
Subject Properties, including the acquisition of equipment and the construction
or installation of any improvements to be used for the mining, handling,
processing or other beneficiation of mineral deposits from the Subject
Properties, related Environmental Compliance and financing;

 

(10)                          “Disclosure Letter” means the letter delivered to
Royal Gold from Seabridge concurrently with the execution of this Agreement and
as may thereafter be updated in accordance with Sections 4.01(1)(b) and
4.02(1)(b);

 

2

--------------------------------------------------------------------------------


 

(11)                          “Dispute” means a dispute arising out of, or in
connection with, this Agreement or any legal relationship associated with, or
derived from, this Agreement;

 

(12)                          “Effective Date” means the date of this Agreement,
as first set out above;

 

(13)                          “Environmental Compliance” means actions performed
during or after Operations to comply with the requirements of all Environmental
Laws or contractual commitments related to reclamation of the Mineral Tenures or
other compliance with Environmental Laws;

 

(14)                          “Environmental Laws” means Governmental
Requirements relating to pollution or protection of human health or the
environment, including Governmental Requirements relating to emissions,
discharges, or releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment (including ambient
air, surface water, ground water, aquifers, land surface or subsurface strata)
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes which are
applicable to the Subject Properties, the Project, the other assets owned,
controlled or managed by Seabridge which are used on or in connection with the
Subject Properties or the Project or to the activities of Seabridge on or in
connection with the Subject Properties or the Project;

 

(15)                          “Environmental Liabilities” means any and all
claims, actions, causes of action, damages, losses, liabilities, obligations,
penalties, judgments, amounts paid in settlement, assessments, costs,
disbursements, or expenses (including, attorneys’ fees and costs, experts’ fees
and costs, and consultants’ fees and costs) of any kind or of any nature
whatsoever that are asserted against Seabridge, the Subject Properties or the
Project by any third party (as the case may be), alleging liability (including
liability for studies, testing or investigatory costs, cleanup costs, response
costs, removal costs, remediation costs, containment costs, restoration costs,
corrective action costs, closure costs, reclamation costs, natural resource
damages, property damages, business losses, personal injuries, penalties or
fines) arising out of, based on or resulting from (i) the presence, release,
threatened release, discharge or emission into the environment of any hazardous
materials or substances existing or arising on, beneath or above the Subject
Properties or the Project and/or emanating or migrating and/or threatening to
emanate or migrate from the Subject Properties or the Project to off-site
properties; (ii) the physical disturbance of the environment; or (iii) the
violation or alleged violation of any Environmental Laws;

 

(16)                          “Escrow Agreement” means the escrow agreement
entered into between Royal Gold, Seabridge and McCarthy Tétrault LLP, as escrow
agent, concurrently with the execution of this Agreement;

 

(17)                          “Exploration” means all activities directed toward
ascertaining the existence, location, quantity, quality or commercial value of
mineral deposits on the Subject Properties, including additional drilling
required after discovery of mineral deposits, and includes related Environmental
Compliance;

 

3

--------------------------------------------------------------------------------


 

(18)                          “First Option” has the meaning given to such term
in Section 4.01(1);

 

(19)                          “First Option Certificate” has the meaning given
to such term in Section 4.01(1)(b);

 

(20)                          “First Option Conditions” means:

 

(a)                                 the closing of the First Tranche
Subscription has occurred in accordance with the First Tranche Subscription
Agreement; and

 

(b)                                 Royal Gold or an Affiliate of Royal Gold has
held Shares equal to the First Tranche Shares for a period of not less than 270
days from the closing date of the First Tranche Subscription;

 

(21)                          “First Option Confirmation Notice” has the meaning
given to such term in Section 4.01(1)(c);

 

(22)                          “First Option Notice” has the meaning given to
such term in Section 4.01(1);

 

(23)                          “First Option Exercise Period” means the period
commencing on the date on which the First Option Conditions have been satisfied
or waived in writing by Seabridge and ending on the date that is sixty (60) days
after the later of the date that Royal Gold has been provided with written
evidence to its reasonable satisfaction that:

 

(a)                                 the Project has, to the extent necessary for
the Development and operation of the Project, received from the relevant
Governmental Authorities:

 

(i)                                     any certificate required under the
Environmental Assessment Act (British Columbia), or any equivalent requirement
then in effect under Applicable Laws;

 

(ii)                                  any approvals required under the Canadian
Environmental Assessment Act (Canada), or any equivalent requirement then in
effect under Applicable Laws;

 

(iii)                               any permit for a large mine required under
the Mines Act (British Columbia), or any equivalent requirement then in effect
under Applicable Laws;

 

(iv)                              any approvals or permits required under the
Water Act (British Columbia), or any equivalent requirements then in effect
under Applicable Laws;

 

(v)                                 any approvals or permits required under the
Fisheries Act (Canada), or any equivalent requirements then in effect under
Applicable Laws;

 

(vi)                              any approvals or permits required under the
Environmental Management Act (British Columbia), or any equivalent requirements
then in effect under Applicable Laws; and

 

4

--------------------------------------------------------------------------------


 

(vii)                           all other material licences, permits and
approvals from Governmental Authorities necessary for the Development and
operation of the Project (except for those licenses, permits and approvals that
cannot reasonably be obtained prior to commencing construction of the Project,
provided that there is a reasonable degree of confidence that such licences,
permits and approvals will be obtained in a timely manner at the appropriate
time);

 

(b)                                 Seabridge, or its successors or assigns in
accordance with Section 6.02, has received board, joint venture and all other
corporate approvals necessary to commence construction of the Project; and

 

(c)                                  Seabridge, or its successors and assigns in
accordance with Section 6.02, has demonstrated sufficient Committed Funding for
the Development of the Project and commencement of commercial production in
respect thereof, and the conditions precedent to the first advance of loan
monies in respect thereof (“Financial Close”) have been fulfilled, except that,
to the extent any conditions precedent to Financial Close include conditions
precedent (the “Royal Gold Conditions”) that require the exercise of the First
Option or the Second Option, or the payment of the First Option Purchase Price
or the Second Option Purchase Price, then:

 

(i)                                     the Royal Gold Conditions shall be
deemed to have been fulfilled for the purposes of determining whether Financial
Close has been achieved within the meaning of this paragraph (c); and

 

(ii)                                  Royal Gold shall, to the extent it does
not prejudice its rights hereunder and without any obligation on its part to
fulfil the Royal Gold Conditions or any duty of care to Seabridge or any third
party, endeavour that any exercise of the First Option or the Second Option does
not unreasonably delay Financial Close or unreasonably jeopardize the Committed
Funding,

 

provided that:

 

(d)                                 for the purposes of determining whether the
Committed Funding is sufficient, the First Option Purchase Price and the Second
Option Purchase Price may be considered as comprising a portion of the Committed
Funding; and

 

(e)                                  in no case shall the First Option Exercise
Period end prior to the date that is sixty (60) days after the First Option
Conditions have been satisfied or waived in writing by Seabridge.

 

(24)                          “First Option Purchase Price” means the lesser of:
(i) CDN$100,000,000.00, and (ii) an amount in Canadian dollars equivalent to
USD$125,000,000.00 converted at the prevailing US$/CD$ spot market rate
applicable on the day immediately prior to the date on which Royal Gold makes
the first payment of the First Option Purchase Price in accordance with
Section 4.01(1)(d)(i) by reference to middle-market rates quoted on the Reuters
page FX= (or if such page ceases to be quoted, such replacement or substituted
page as reflects substantially the same exchange rates);

 

5

--------------------------------------------------------------------------------


 

(25)                          “First Option Royalty Agreement” means the Royalty
Agreement reflecting a Royalty Percentage of 1.25 percent which has been
executed and delivered into escrow by the parties concurrently with the
execution of this Agreement and which will be held in escrow in accordance with
the terms and conditions of the Escrow Agreement and, for greater certainty,
shall be of no force and effect until released in accordance with the terms and
conditions of the Escrow Agreement;

 

(26)                          “First Tranche Shares” means the Shares subscribed
for by Royal Gold in accordance with the First Tranche Subscription Agreement;

 

(27)                          “First Tranche Subscription” has the meaning given
to such term in Section 3.01;

 

(28)                          “First Tranche Subscription Agreement” means the
subscription agreement executed substantially in the form set out as Schedule A;

 

(29)                          “Full Transfer” has the meaning given to such term
in Section 6.02(2)(a);

 

(30)                          “Good Mining Practice” has the meaning given to
such term in the Royalty Agreement;

 

(31)                          “Governmental Authorities” means the government or
any state, provincial, territorial, divisional, county, regional, city or other
political subdivision thereof and any entity, court, arbitrator or arbitration
panel, agency, department, commission, board, bureau or regulatory authority or
other instrumentality of any of them exercising executive, legislative,
judicial, regulatory or administrative functions that exercises valid
jurisdiction, including over the Project or the Subject Properties;

 

(32)                          “Governmental Requirement” means any law, statute,
code, ordinance, treaty, order, rule, regulation, judgment, ruling, decree,
injunction, franchise, permit, certificate, license, authorization, approval or
other direction or requirement of any Governmental Authorities;

 

(33)                          “ICC” has the meaning given to such term in
Section 8.01(2);

 

(34)                          “Liens” means, as to any property or asset owned
or held by a Person, any mortgage, deed of trust, lien, pledge, charge, security
interest, preferential right, assignment, option, production payment or royalty
(which for greater certainty excludes any Smelter Contract or Refining
Contract), or other encumbrance in, on or to, or any interest or title of any
vendor, lessor, purchaser or other secured party to, or interest or title of any
Person under any conditional sale or other title retention agreement or capital
lease with respect to, such property or asset, the signing of any mortgage, deed
of trust, pledge, charge, security agreement, assignment or similar instrument
with respect to such property or asset, or the signing or filing of a financing
statement with respect to such property or asset which names such Person as
debtor, or the signing of any security agreement authorizing any other party as
the secured party thereunder to file any financing statement with respect to
such property or asset;

 

(35)                          “Material Agreement” has the meaning given to such
term in the Royalty Agreement;

 

6

--------------------------------------------------------------------------------


 

(36)         “Mineral Tenures” has the meaning given to such term in the Royalty
Agreement;

 

(37)         “Offered Interest” has the meaning given to such term in Section
5.01(4);

 

(38)         “Operations” means, from time to time, all matters, work and
activities concerning, related to or in connection with the Subject Properties
or the Project, including Exploration and Development;

 

(39)         “Partial Transfer” has the meaning given to such term in Section
6.02(2)(a);

 

(40)         “Parties” means Royal Gold and Seabridge, and each of them is a
“Party”;

 

(41)         “Permitted Liens” means:

 

(a)           security interests or other Liens created to secure loans or
advances made by, or debt obligations issued by Seabridge to, any lender or
syndicate of lenders for the bona fide purpose of obtaining financing for the
Development of the Project; and

 

(b)           the Permitted Royalties;

 

(42)         “Permitted Royalties” means the royalties described in Schedule C
(in their form as at the Effective Date or as subsequently amended or varied
with Royal Gold’s prior written consent but not as may be otherwise subsequently
amended or varied);

 

(43)         “Person” means an individual, partnership, corporation (including a
business trust), joint venture, limited liability company or other entity, or a
Governmental Authority, and pronouns have a similarly extended meaning;

 

(44)         “Project” has the meaning given to such term in the Royalty
Agreement;

 

(45)         “Refining Contract” has the meaning given to such term in the
Royalty Agreement;

 

(46)         “Representatives” has the meaning given to such term in Section
5.01(2)(b);

 

(47)         “Required Disclosure” has the meaning given to such phrase in
Section 7.01(3);

 

(48)         “Royal Gold” has the meaning set forth in the introductory
paragraph of this Agreement;

 

(49)         “Royalty” has the meaning given to such term in the Royalty
Agreement;

 

(50)         “Royalty Agreement” means the form of royalty agreement set out as
Schedule B;

 

(51)         “Royalty Percentage” has the meaning given to such term in the
Royalty Agreement;

 

7

--------------------------------------------------------------------------------


 

(52)         “Sale Terms” has the meaning given to such term in Section 5.01(4);

 

(53)         “Seabridge” has the meaning set forth in the introductory paragraph
of this Agreement;

 

(54)         “Second Option” has the meaning given to such term in Section
4.02(1);

 

(55)         “Second Option Certificate” has the meaning given to such term in
Section 4.02(1)(b);

 

(56)         “Second Option Conditions” means:

 

(a)           the First Option Notice has been delivered by Royal Gold in
accordance with Section 4.01; and

 

(b)           the closing of the Second Tranche Subscription has occurred in
accordance with the Second Tranche Subscription Agreement;

 

(57)         “Second Option Confirmation Notice” has the meaning given to such
term in Section 4.02(1)(c);

 

(58)         “Second Option Notice” has the meaning given to such term in
Section 4.02(1);

 

(59)         “Second Option Exercise Period” means the period commencing on the
date on which the Second Option Conditions have been satisfied or waived in
writing by Seabridge and ending on the same expiry date as provided in the
definition of “First Option Exercise Period”, provided that in no case shall the
Second Option Exercise Period end prior to the date that is sixty (60) days
after the Second Option Conditions have been satisfied or waived in writing by
Seabridge;

 

(60)         “Second Option Purchase Price” means the lesser of: (i)
CDN$60,000,000.00, and (ii) an amount in Canadian dollars equivalent to
USD$75,000,000.00 converted at the prevailing US$/CD$ spot market rate
applicable on the day immediately prior to the date on which Royal Gold makes
the first payment of the Second Option Purchase Price in accordance with Section
4.02(1)(d)(i) by reference to middle-market rates quoted on the Reuters page FX=
(or if such page ceases to be quoted, such replacement or substituted page as
reflects substantially the same exchange rates);

 

(61)         “Second Option Royalty Agreement” means the Royalty Agreement
reflecting a Royalty Percentage of 2 percent which has been executed and
delivered into escrow by the parties concurrently with the execution of this
Agreement and which will be held in escrow in accordance with the terms and
conditions of the Escrow Agreement and, for greater certainty, shall be of no
force and effect until released in accordance with the terms and conditions of
the Escrow Agreement;

 

(62)         “Second Tranche Exercise Notice” has the meaning given to such term
in Section 3.02(1)

 

8

--------------------------------------------------------------------------------


 

(63)         “Second Tranche Option” has the meaning given to such term in
Section 3.02(1);

 

(64)         “Second Tranche Shares” means the Shares subscribed for by Royal
Gold in accordance with the Second Tranche Subscription Agreement;

 

(65)         “Second Tranche Subscription” has the meaning given to such term in
Section 3.02(1);

 

(66)         “Second Tranche Subscription Agreement” has the meaning given to
such term in Section 3.02(3);

 

(67)         “Shares” means common shares in the capital of Seabridge;

 

(68)         “Smelter Contract” has the meaning given to such term in the
Royalty Agreement;

 

(69)         “Subject Properties” has the meaning given to such term in the
Royalty Agreement;

 

(70)         “Taxes” mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by or on
behalf of any Governmental Authorities, including any interest, additions to tax
or penalties applicable thereto;

 

(71)         “Third Party Agreement” has the meaning given to such term in
Section 5.01(3);

 

(72)         “Transaction Documents” means this Agreement, the First Tranche
Subscription Agreement, the Second Tranche Subscription Agreement and the
Royalty Agreement;

 

(73)         “Transfer” means any transfer, sale, assignment, lease, conveyance,
mortgage, pledge or other disposal or Lien and “Transfer” when used as a verb
shall have a corresponding meaning; and

 

(74)         “TSX” means the Toronto Stock Exchange.

 

1.02                        Headings

 

The division of this Agreement into Sections and the insertion of a table of
contents and headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement.  The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Section or other portion hereof.  Unless something in the subject
matter or context is inconsistent therewith, references herein to Sections and
Schedules are to Sections of and Schedules to this Agreement.

 

9

--------------------------------------------------------------------------------


 

1.03                        Extended Meanings

 

In this Agreement words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, corporations, limited and unlimited
liability companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities.  The
term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any Person other than Seabridge and
Royal Gold.

 

1.04                        Statutory References

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

 

1.05                        Schedules

 

The following schedules are incorporated into this Agreement by reference and
form an integral part of this Agreement:

 

Schedules

 

Description

 

 

 

Schedule A

-

First Tranche Subscription Agreement

 

 

 

Schedule B

-

Form of Royalty Agreement

 

 

 

Schedule C

-

Permitted Royalties

 

1.06                        Governing Law

 

This Agreement shall be construed and governed by the laws of British Columbia
and the laws of Canada applicable therein and, subject to Section 8, the Parties
irrevocably submit to the exclusive jurisdiction of the courts of British
Columbia.

 

1.07                        Severability

 

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be and remain valid and subsisting and such remaining provisions shall be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.

 

1.08                        Meaning of Control

 

For the purposes of this Agreement, an entity is controlled by a Person if:

 

(a)           a majority of the voting securities of the entity are held, other
than by way of security only, directly or indirectly by or for the benefit of
such Person; and

 

10

--------------------------------------------------------------------------------


 

(b)           the voting rights attached to those voting securities are
entitled, if exercised, to elect a majority of the directors of the entity,

 

and the terms “control”, “controls”, “controlling” and similar terms have a
corresponding meaning.

 

1.09                        Day Not a Business Day

 

In the event that any day on which any action is required to be taken hereunder
is not a Business Day in the jurisdiction relevant to the action to be taken,
then such action shall be required to be taken at the requisite time on the next
succeeding day that is a Business Day in such jurisdiction.

 

1.10                        Knowledge

 

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of Seabridge, Seabridge confirms that it
has made due and diligent inquiry of such Persons as to the matters that are the
subject of the representations and warranties as it reasonably considers
necessary.

 

SECTION 2 - REPRESENTATIONS AND WARRANTIES

 

2.01                        Royal Gold’s Representations and Warranties

 

As of the Effective Date, Royal Gold represents and warrants to Seabridge that:

 

(a)           it is a body corporate duly incorporated or continued, organized
and validly subsisting under the Applicable Laws of its incorporating or
continued jurisdiction;

 

(b)           it has full power and authority to carry on its business and to
enter into this Agreement;

 

(c)           neither the execution and delivery of this Agreement nor the
consummation of the transactions hereby contemplated conflict with, result in
the breach of or accelerate the performance required by any agreement to which
it is a party;

 

(d)           the execution and delivery of this Agreement does not violate or
result in the breach of the Applicable Laws of any jurisdiction applicable to
Royal Gold or pertaining thereto or of its constating documents;

 

(e)           all corporate authorizations have been obtained for the execution
of this Agreement and for the performance of its obligations hereunder; and

 

(f)            this Agreement constitutes a legal, valid and binding obligation
of Royal Gold enforceable against it in accordance with its terms.

 

11

--------------------------------------------------------------------------------


 

2.02                        Seabridge’s Representations and Warranties

 

As of the Effective Date, Seabridge represents and warrants to Royal Gold that:

 

(a)           it is a body corporate duly incorporated or continued, organized
and validly subsisting under the Applicable Laws of its incorporating or
continued jurisdiction;

 

(b)           it has the full power and authority to carry on its business and
to enter into this Agreement;

 

(c)           except as provided in the Disclosure Letter, neither the execution
and delivery of this Agreement nor the consummation of the transactions hereby
contemplated conflict with, result in the breach of or accelerate the
performance required by any agreement to which it is a party;

 

(d)           the execution and delivery of this Agreement does not violate or
result in the breach of the Applicable Laws of any jurisdiction applicable to
Seabridge or pertaining thereto or of its constating documents;

 

(e)           all corporate authorizations have been obtained for the execution
of this Agreement and for the performance of its obligations hereunder;

 

(f)            this Agreement constitutes a legal, valid and binding obligation
of Seabridge enforceable against it in accordance with its terms;

 

(g)           the Mineral Tenures are in good standing under Applicable Laws;

 

(h)           the Mineral Tenures have been properly and legally recorded and
acquired in accordance with Applicable Laws;

 

(i)            Seabridge is the recorded holder and the 100%  legal and
beneficial owner of the Mineral Tenures free and clear of all Liens (except
Permitted Liens);

 

(j)            there is no adverse claim or challenge against or to ownership of
or title to any of the Mineral Tenures, nor, to its knowledge, is there any
basis therefore or interest therein, and there are no outstanding agreements or
options to acquire or purchase the Mineral Tenures or any portion thereof, and
no Person has any royalty or other interest whatsoever in production from any of
the Mineral Tenures other than the Permitted Royalties;

 

(k)           except as provided in the Disclosure Letter, Seabridge has not
received any notice and has no knowledge of any proposal to terminate or vary
the terms of any rights comprised in the Mineral Tenures, from any government or
other regulatory authority;

 

(l)            there are no civil, criminal, administrative, investigative or
informal actions, audits, demands, suits, claims, arbitrations, hearings,
litigations, disputes, or other

 

12

--------------------------------------------------------------------------------


 

proceedings of any kind or nature pending, or to the knowledge of Seabridge,
threatened, against Seabridge or materially adversely affecting or which could
materially adversely affect (including any potential judgment or liability
against) the Mineral Tenures or the Project at law or otherwise, in, before, by
or otherwise involving, any Governmental Authority, arbitrator or other Person. 
To the knowledge of Seabridge, no event has occurred or circumstance exists that
is reasonably likely to give rise to or serve as a basis for the commencement of
any such action described in this Section 2.02(l);

 

(m)          to the knowledge of Seabridge, there are no orders or directions
relating to environmental matters requiring any work, repairs, construction or
capital expenditures with respect to the Mineral Tenures or the Project and
there have been no activities on or in relation to the Mineral Tenures or the
Project that are, or were, in violation of any Environmental Laws, regulations
or regulatory prohibition or order, and conditions on and relating to the
Mineral Tenures and the Project are in compliance in all material respects with
such laws, regulations, prohibitions and orders;

 

(n)           to the knowledge of Seabridge, all work carried out on the Mineral
Tenures by Seabridge or by any other Person, has been carried out in compliance
with all Applicable Laws, including Environmental Laws and Governmental
Requirements, and neither Seabridge, nor to its knowledge any Person, has
received any notice of any breach of any such law and it has no knowledge of any
facts which would lead a well-informed operator in the mining industry to
believe there are any Environmental Liabilities associated with the Mineral
Tenures and, to its knowledge, there are no environmental audits relating to the
Mineral Tenures; and

 

(o)           all information provided by Seabridge to Royal Gold in respect of
the Mineral Tenures and the Project was true and correct in all material
respects at the time it was provided and no relevant material information or
knowledge has been withheld from Royal Gold by Seabridge.

 

2.03                        Indemnification Regarding Representations and
Warranties

 

Each Party shall indemnify and save the other harmless from any loss, expense,
liability, actual or threatened claim, count, cause of action, action, suit,
proceeding or demand of any kind or nature arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by them and contained in this Agreement.  A Party may waive the breach by
the other Party of any of such Party’s representations, warranties, covenants,
agreements or conditions in whole or in part at any time without prejudice to
its right in respect of any other breach of the same or any other
representation, warranty, covenant, agreement or condition.

 

13

--------------------------------------------------------------------------------


 

2.04                        Survival

 

The representations, warranties and agreements set forth in this Section 2 shall
survive the termination of this Agreement by a period of two (2) years.

 

2.05                        Further Action

 

Seabridge will (and will cause any Affiliate to), upon request, sign and deliver
to Royal Gold, and Royal Gold may register or otherwise record against titles to
the Subject Properties, the form of notice or other document or documents as
Royal Gold may reasonably request to give notice of the existence of this
Agreement to third parties.

 

SECTION 3 – SUBSCRIPTIONS FOR SHARES

 

3.01                        First Tranche Subscription

 

Concurrently with the execution of this Agreement, Royal Gold and Seabridge
shall execute and deliver the First Tranche Subscription Agreement in order for
Royal Gold to subscribe for the First Tranche Shares on the terms and conditions
described therein (the “First Tranche Subscription”).

 

3.02                        Second Tranche Subscription

 

(1)           Subject to the closing of the First Tranche Subscription in
accordance with the First Tranche Subscription Agreement, Seabridge hereby
grants Royal Gold an irrevocable option (the “Second Tranche Option”), which
option Royal Gold may exercise, in its sole discretion, by delivering written
notice (the “Second Tranche Exercise Notice”) to Seabridge at any time on or
before the day that is 540 days after the closing of the First Tranche
Subscription (the “Second Tranche Exercise Period”), but subject to Section
3.02(4), to subscribe for such number of additional Shares as is equal to the
quotient of:

 

(a)           CDN$18,000,000.00; divided by

 

(b)           a price equal to a premium of fifteen percent (15%) to the volume
weighted average trading price of the Shares on the TSX for the five (5) trading
day period ending two (2) trading days prior to the delivery of the Second
Tranche Exercise Notice,

 

(the “Second Tranche Subscription”).

 

(2)           Except as provided in Sections 3.02(3), the terms and conditions
of the Second Tranche Subscription shall be substantially the same as the First
Tranche Subscription.

 

(3)           Within ten (10) days of Royal Gold delivering the Second Tranche
Exercise Notice, Royal Gold and Seabridge shall execute and deliver a
subscription agreement (the “Second Tranche Subscription Agreement”) in
substantially the same form as the First Tranche Subscription Agreement, mutatis
mutandis, subject to such changes as may be required

 

14

--------------------------------------------------------------------------------


 

to reflect the terms of the Second Tranche Subscription described in Section
3.02(1) and as may be necessary in the evaluation of legal counsel to the
Parties to permit the Second Tranche Subscription to be completed on a
prospectus exempt basis or otherwise as a result of any then Applicable Laws or
requirements of any stock exchange or trading system on which the Shares are
trading.

 

(4)           Notwithstanding Sections 3.02(1) and 3.02(3), if at any time Royal
Gold has delivered the Second Tranche Exercise Notice but is prohibited under
Applicable Laws or requirements of any stock exchange on which the Shares trade
from completing the Second Tranche Subscription promptly after delivery of the
Second Tranche Exercise Notice, the time for execution of the Second Tranche
Subscription Agreement shall be extended until the date that is thirty (30) days
after Royal Gold is no longer prohibited from completing the Second Tranche
Subscription under such Applicable Laws or the requirements of any such stock
exchange and at a price determined under Section 3.02(1)(b) except that the
applicable period for calculating the volume weighted average trading price of
the Shares shall be the five (5) trading day period ending twenty (20) days
after the first day on which Royal Gold is no longer prohibited from completing
the Second Tranche Subscription under such Applicable Laws or the requirements
of any such stock exchange.  In determining whether completion of the Second
Tranche Subscription is prohibited under Applicable Laws, Royal Gold agrees to
give due consideration to whether or not Seabridge has imposed a trading
blackout in respect of information that has been disclosed to Royal Gold as well
as whether any securities regulatory authority or stock exchange may exercise
its public policy jurisdiction or some other discretion to determine that any
conduct is or would be unlawful or otherwise prohibited.

 

(5)           Notwithstanding any provision to the contrary contained herein, in
the event that, prior to the completion of the Second Tranche Subscription,
Seabridge is no longer a reporting issuer in Canada or its Shares do not trade
on a stock exchange, then:

 

(a)           if all of the issued and outstanding Shares are acquired by a
Person that is itself a reporting issuer in Canada whose securities trade on a
Canadian or United States stock exchange, such Person may elect in writing to
Royal Gold (provided such election is delivered in a timely manner and does not
prejudice Royal Gold’s rights hereunder) requiring that the provisions of this
Section 3.02 shall apply to the securities of such Person rather than the
Shares, upon which:

 

(i)            Royal Gold may, if it chooses to exercise the Second Tranche
Option, subscribe for securities of such Person on substantially the same terms
and conditions, mutatis mutandis, as the Second Tranche Subscription (the
“Alternative Subscription”);

 

(ii)           all other terms and conditions of this Section 3.02 shall apply,
mutatis mutandis, to the Alternative Subscription; and

 

(iii)          upon completion of the Alternative Subscription, paragraph (b) of
the definition of “Second Option Conditions” shall be deemed to have been
satisfied for the purposes of Section 4.02; or

 

15

--------------------------------------------------------------------------------


 

(b)           in all other circumstances, including an acquisition of all of the
Shares by a private entity, paragraph (b) of the definition of “Second Option
Conditions” shall be deemed to have been satisfied for the purposes of Section
4.02.

 

SECTION 4- OPTIONS

 

4.01                        Grant of First Option

 

(1)           Subject to the satisfaction of the First Option Conditions (or
Seabridge waiving such conditions in writing), Seabridge hereby grants to Royal
Gold an irrevocable option (the “First Option”) to acquire the Royalty at a
Royalty Percentage of 1.25 percent, free and clear of all Liens, which option
Royal Gold may exercise, in its sole discretion, as follows:

 

(a)           by Royal Gold delivering a written notice (the “First Option
Notice”) to Seabridge at any time during the First Option Exercise Period
notifying Seabridge that it may wish, but is not obliged, to exercise the First
Option;

 

(b)           within ten (10) days of the receipt of the First Option Notice,
Seabridge shall deliver to Royal Gold a certificate (the “First Option
Certificate”) signed by Seabridge and repeating each of the representations and
warranties of Seabridge in Section 2.02 hereof, provided that, Seabridge may
deliver with the First Option Certificate an updated Disclosure Letter
containing such qualifications to the representations contained in Sections
2.02(i) to 2.02(o) as may be necessary to provide accurate representations and
warranties as at the date of the First Option Certificate (which representations
and warranties will be deemed to have been repeated on the date the First Option
Confirmation Notice is delivered);

 

(c)           within ten (10) days of the receipt of the First Option
Certificate, by Royal Gold delivering written notice (the “First Option
Confirmation Notice”) to Seabridge confirming that it wishes to exercise the
First Option; and

 

(d)           upon delivery of the First Option Confirmation Notice, by Royal
Gold paying the First Option Purchase Price to Seabridge as follows:

 

(i)            one-third (1/3) of the First Option Purchase Price shall be
payable by Royal Gold to Seabridge upon release of the First Option Royalty
Agreement from escrow in accordance with the Escrow Agreement (provided that, if
the First Option Confirmation Notice and the Second Option Confirmation Notice
are delivered at the same time, then such payment shall be made upon release of
the Second Option Royalty Agreement from escrow in accordance with the Escrow
Agreement);

 

(ii)           one-third (1/3) of the First Option Purchase Price shall be
payable by Royal Gold to Seabridge on or before the date that is 270 days after
the delivery of the First Option Confirmation Notice; and

 

16

--------------------------------------------------------------------------------


 

(iii)          one-third (1/3) of the First Option Purchase Price shall be
payable by Royal Gold to Seabridge on or before the date that is 540 days after
the delivery of the First Option Confirmation Notice.

 

(2)           Upon delivery of the First Option Confirmation Notice:

 

(a)           the Royalty shall immediately vest in Royal Gold at a Royalty
Percentage of 1.25 percent; and

 

(b)           the First Option Royalty Agreement shall be released from escrow
in accordance with the terms and conditions of the Escrow Agreement (provided
that, if the First Option Confirmation Notice and the Second Option Confirmation
Notice are delivered at the same time, then only the Second Option Royalty
Agreement shall be released from escrow in accordance with Section 4.02(2)(b)),

 

provided that, in the event that Royal Gold fails to complete its payment of the
First Option Purchase Price in accordance with Section 4.01(1)(d), then:

 

(c)           the First Option Royalty Agreement shall terminate;

 

(d)           Royal Gold shall not be obligated to make any further payments in
respect of the First Option Purchase Price and Seabridge shall be entitled to
keep any portion of the First Option Purchase Price previously paid by Royal
Gold (subject to any other remedy that Royal Gold may have under this Agreement
or at law); and

 

(e)           this Agreement shall terminate.

 

(3)           For greater certainty, provided that the First Option Notice is
delivered during the First Option Exercise Period in accordance with
Section 4.01(1)(a), the delivery of the First Option Confirmation Notice and
exercise of the First Option may occur after the expiry of the First Option
Exercise Period.

 

(4)           Seabridge shall use its good faith commercially reasonable
endeavours to achieve fulfilment of paragraph (a) of the definition of First
Option Conditions to the extent that fulfilment of such First Option Conditions
is reasonably within its control.

 

4.02                        Grant of Second Option

 

(1)           Subject to the satisfaction of the Second Option Conditions (or
Seabridge waiving such conditions in writing), Seabridge hereby grants to Royal
Gold an irrevocable option (the “Second Option”) to increase the Royalty
Percentage by 0.75 percent (that is, to a total Royalty Percentage of two
(2) percent), which option Royal Gold may exercise, in its sole discretion, as
follows:

 

(a)           by Royal Gold delivering a written notice (the “Second Option
Notice”) to Seabridge at any time during the Second Option Exercise Period
notifying Seabridge that it may wish, but is not obliged, to exercise the Second
Option;

 

17

--------------------------------------------------------------------------------


 

(b)           within ten (10) days of the receipt of the Second Option Notice,
Seabridge shall deliver to Royal Gold a certificate (the “Second Option
Certificate”) signed by Seabridge and repeating each of the representations and
warranties of Seabridge in Section 2.02 hereof, provided that, Seabridge may
deliver with the Second Option Certificate an updated Disclosure Letter
containing such qualifications to the representations contained in Sections
2.02(i) to 2.02(o) as may be necessary to provide accurate representations and
warranties as at the date of the Second Option Certificate (which
representations and warranties will be deemed to have been repeated on the date
the Second Option Confirmation Notice is delivered);

 

(c)           within ten (10) days of the receipt of the Second Option
Certificate, by Royal Gold delivering written notice (the “Second Option
Confirmation Notice”) to Seabridge confirming that it wishes to exercise the
Second Option; and

 

(d)           upon delivery of the Second Option Confirmation Notice, by Royal
Gold paying the Second Option Purchase Price to Seabridge as follows:

 

(i)            one-third (1/3) of the Second Option Purchase Price shall be
payable by Royal Gold to Seabridge upon release of the Second Option Royalty
Agreement from escrow in accordance with the Escrow Agreement;

 

(ii)           one-third (1/3) of the Second Option Purchase Price shall be
payable by Royal Gold to Seabridge on or before the date that is 270 days after
the delivery of the Second Option Confirmation Notice; and

 

(iii)          one-third (1/3) of the Second Option Purchase Price shall be
payable by Royal Gold to Seabridge on or before the date that is 540 days after
the delivery of the Second Option Confirmation Notice.

 

(2)           Upon delivery of the Second Option Confirmation Notice:

 

(a)           the Royalty Percentage shall be deemed to have been increased by
0.75 percent (that is, to a total Royalty Percentage of two (2) percent) and
shall immediately vest in Royal Gold; and

 

(b)           the Second Option Royalty Agreement shall be released from escrow
in accordance with the terms and conditions of the Escrow Agreement (and the
First Option Royalty Agreement shall, if previously released from escrow in
accordance with Section 4.01(2)(b), be returned into escrow to be held in
accordance with the Escrow Agreement),

 

provided that, in the event that Royal Gold fails to complete its payment of the
Second Option Purchase Price in accordance with Section 4.02(1)(d), then:

 

(c)           the Second Option Royalty Agreement shall terminate (and the First
Option Royalty Agreement shall, unless the First Option Royalty Agreement has
been terminated in accordance with Section 4.01(2)(c), be released from escrow
in accordance with the terms and conditions of the Escrow Agreement);

 

18

--------------------------------------------------------------------------------


 

(d)           Royal Gold shall not be obligated to make any further payments in
respect of the Second Option Purchase Price and Seabridge shall be entitled to
keep any portion of the Second Option Purchase Price previously paid by Royal
Gold (subject to any other remedy that Royal Gold may have under this Agreement
or at law); and

 

(e)           this Agreement shall terminate.

 

(3)           For greater certainty:

 

(a)           provided that the Second Option Notice is delivered during the
Second Option Exercise Period in accordance with Section 4.02(1)(a), the
delivery of the Second Option Confirmation Notice and exercise of the Second
Option may occur after the expiry of the Second Option Exercise Period; and

 

(b)           Royal Gold may deliver the First Option Notice and the Second
Option Notice at the same time (subject to meeting the First Option Conditions
and the Second Option Conditions).

 

4.03                        Satisfaction of First Option Conditions

 

For the purposes of determining whether paragraph (b) of the First Option
Conditions has been satisfied by Royal Gold:

 

(a)           if Royal Gold (or an Affiliate of Royal Gold) is not the
registered holder of the Shares it is required to hold throughout the relevant
period, Royal Gold may demonstrate that it has satisfied this condition by
providing Seabridge with a certificate of an officer certifying Royal Gold has
satisfied this First Option Condition together with copies of statements of its
relevant brokerage accounts (or those of its relevant Affiliate) showing the
transactions in its brokerage accounts (or those of its relevant Affiliate) over
the relevant period and the balance of its holdings of Shares throughout the
period or in such other manner reasonably acceptable to Seabridge; and

 

(b)           for greater certainty, all short positions of Royal Gold (or its
relevant Affiliate) in respect of the Shares, if any, shall be deducted from the
long positions of Royal Gold (or its relevant Affiliate) in respect of the
Shares;

 

provided that, if Royal Gold is not capable of satisfying paragraph (b) of the
First Option Conditions as a result of:

 

(c)           a compulsory acquisition of the relevant Shares held by Royal Gold
(or its relevant Affiliate) in connection with a transaction pursuant to which
one or more Persons acquires all of the issued and outstanding Shares; or

 

(d)           Seabridge undertaking any amalgamation, merger, arrangement,
corporate reorganization or business combination, or any similar or analogous
transaction under which, upon consummation, Royal Gold (or its relevant
Affiliate) no longer holds the relevant Shares,

 

19

--------------------------------------------------------------------------------


 

then, as of the first date that Royal Gold (or its relevant Affiliate) no longer
holds the Shares, such condition shall be deemed to have been satisfied for all
purposes of this Agreement.

 

4.04                        Use of Purchase Price Proceeds

 

The proceeds from each instalment of the First Option Purchase Price and the
Second Option Purchase Price will be used by Seabridge to fund Development of
the Project on the Subject Properties.

 

SECTION 5 — ADDITIONAL COVENANTS AND ACKNOWLEDGEMENTS

 

5.01                        Additional Seabridge Covenants

 

(1)           From the Effective Date until the expiry of the Second Option
Exercise Period, Seabridge shall:

 

(a)           preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its incorporation or formation and the
qualifications required in view of its business and operations or the ownership
of its properties;

 

(b)           maintain, preserve, protect and defend, at its own expense, its
ownership of and title to the Subject Properties, including, paying when due all
fees, Taxes, Liens and assessments, and doing all other things and making all
other payments necessary or appropriate to maintain the ownership, right, title
and interest of Seabridge in the Subject Properties and under this Agreement;

 

(c)           refrain from agreeing to any amendment to or waiver in respect of
the terms of:

 

(i)            the Subject Properties; and

 

(ii)           any other agreement related to the Subject Properties,

 

which may have a material adverse effect on the interests of Royal Gold under
this Agreement or the Royalty Agreement without the prior written consent of
Royal Gold;

 

(d)           promptly deliver to Royal Gold any notices, demands, or other
communications relating to the Subject Properties that Seabridge receives from
any Governmental Authority, any regulatory authority or any third party, except
that in the case of notices, demands or other communications from third parties,
the foregoing shall only apply to notices, demands or other communications
relating to the matters referred to in Sections 2.02(j), 2.02(l), 2.02(m) and
2.02(n);

 

(e)           provide to Royal Gold, as and when prepared:

 

(i)            notice of any material change or changes to the development plan
for the Project;

 

20

--------------------------------------------------------------------------------


 

(ii)           quarterly construction, operating and exploration reports
concerning the Project;

 

(iii)          applicable Smelter Contracts and Refining Contracts;

 

(iv)          annual reserve and resource reports, including reports that
identify the reserves and resources within the Subject Properties and the
Project;

 

(v)           any other material engineering or economic studies relating to the
Project;

 

(vi)          annual budget, production forecast and mine operating plan in
respect of the Project; and

 

(vii)         notice of any material event, including insolvency, force majeure
or material breach under a Material Agreement, labour or social disruption of
operations, legal action and any actual or threatened withdrawal of any
government or third party approval which relates to the Project;

 

(f)            maintain, with financially sound and reputable insurance
companies, property, liability, business interruption, construction and other
insurance covering Seabridge and its operations, the Project and the Subject
Properties and covering at least such risks, liabilities, damages and loss as
are usually insured against at mineral projects or other operations of similar
size and scope in British Columbia;

 

(g)           at all times comply in all material respects with all applicable
Governmental Requirements relating to Seabridge’s operations on or with respect
to the Subject Properties and the Project, including Environmental Laws;
provided, however, Seabridge shall have the right to contest any such
requirements if such contest does not jeopardize title to or its operations on
the Subject Properties or the Project or Royal Gold’s rights under this
Agreement;

 

(h)           timely and fully perform in all material respects all
environmental protection and reclamation activities required on or with respect
to the Subject Properties and the Project;

 

(i)            use reasonable commercial efforts in good faith to:

 

(i)            conduct Operations in accordance with Good Mining Practice and
Governmental Requirements ;

 

(ii)           subject to (but only in the case of Seabridge and not in the case
of any Transferee) Section 5.03, ensure timely Development and permitting of the
Project; and

 

(iii)          comply with all Material Agreements.

 

21

--------------------------------------------------------------------------------


 

(2)           In order to assist Royal Gold in determining whether to exercise
the First Option or the Second Option, Seabridge shall, from time to time as
requested by Royal Gold, from the Effective Date until the expiry of the Second
Option Exercise Period,

 

(a)           give or cause to be given to Royal Gold and its agents and
representatives full access to:

 

(i)            all books, records, agreements, financial and operating data and
other information or documents concerning the Project and the Subject Properties
in the possession or control of Seabridge; and

 

(ii)           such other information relating to Seabridge, the Project and the
Subject Properties that Royal Gold and its agents and representatives may
reasonably request; and

 

(b)           at any reasonable time during normal business hours and from time
to time, on reasonable prior notice, permit Royal Gold acting through its
officers, employees and representatives (the “Representatives”), acting
reasonably and at their own expense, to visit and inspect the Project (including
the Subject Properties and all improvements thereto and operations thereon) and
to discuss the operations, technical findings, affairs, finances and accounts of
Seabridge and other matters affecting Seabridge and its properties with the
officers of Seabridge, provided that:

 

(i)            Seabridge shall not be responsible for injuries to or damages
suffered by Royal Gold or its Representatives while visiting the Project unless
such injuries or damages are caused or contributed to by the gross negligence or
wilful misconduct of Seabridge or its representatives; and

 

(ii)           such site inspection activities shall also be subject to
supervision of Seabridge, conducted in compliance with Governmental Requirements
and Seabridge’s safety and workplace rules and procedures.

 

Royal Gold and its Representatives shall not permit their activities permitted
by this Section 5.01(2) to unreasonably interfere with the business and
operations of Seabridge and its properties, including the Project site, and
agree that such activities shall be subject to the confidentiality provisions of
this Agreement.

 

(3)           If Seabridge decides to abandon, forfeit, terminate or not renew
any Mineral Tenure in the Subject Properties, Seabridge shall first give Royal
Gold the right to receive such Mineral Tenure at no additional cost, provided
that if Seabridge, subject to compliance with Section 6.02, enters into any
arrangement (a “Third Party Agreement”) with a third party to mutually develop
the Project which results in Seabridge’s direct or indirect beneficial ownership
of the Subject Properties being reduced to less than 50 percent, or which
otherwise results in Seabridge not having control over the abandonment,
forfeiture, termination or non-renewal of any such Mineral Tenure, Royal Gold’s
right of first refusal in accordance with this Section 5.01(3) shall be
subordinated to the right, if any, on the part of Seabridge to receive such
Mineral Tenure.

 

22

--------------------------------------------------------------------------------


 

(4)           Royal Gold has the right of first refusal to purchase all of any
royalty, production payment, streaming or such similar right with respect to
production of Subject Metals from the Subject Properties and the Project (the
“Offered Interest”) proposed to be sold by Seabridge to any third party other
than an Affiliate (provided that any Affiliate to which such a Transfer is made
should itself be bound by this Section 5.01(4)).  If Seabridge wishes to
Transfer the Offered Interest to any third party other than an Affiliate and
receives a bona fide offer which it is willing to consider, Seabridge must give
written notice to Royal Gold of the identity of such third party and all the
material terms of such proposed sale (the “Sale Terms”).  The Sale Terms must be
bona fide terms capable of acceptance by Royal Gold and must contain a sale
price stated in cash or to the extent that there is any non-cash purchase
consideration, such non-cash consideration must be converted at its fair market
value into a stated cash equivalent for purposes hereof.  Royal Gold shall then
have 30 days from the date of receipt of such notice to elect to purchase the
Offered Interest on terms no less favourable to Royal Gold than those contained
in the Sale Terms.  If Royal Gold does not make an election within such 30 day
period, Royal Gold shall be deemed to have elected not to purchase the Offered
Interest.  If Royal Gold does not elect to purchase the Offered Interest, then
Seabridge may sell the Offered Interest to such third party on terms no more
favourable to such third party, than the terms contained in the Sale Terms
within the 60 day period immediately following Royal Gold’s 30 day election
period.  If Seabridge does not complete the sale of the Offered Interest within
such 60 day sale period, then Royal Gold shall once again have the right of
first refusal to purchase all or any part of the Offered Interest not sold by
Seabridge.

 

5.02                        Additional Royal Gold Covenants

 

Royal Gold shall provide prompt written notice to Seabridge if, at any time
during the First Option Exercise Period, it fails to meet the requirements of
paragraph (b) of the First Option Conditions.

 

5.03                        Acknowledgements

 

Royal Gold acknowledges that Seabridge has publicly announced that it does not
anticipate commencing construction at the Project or proceeding with
commencement of commercial production on its own and that Seabridge currently
lacks the expertise and resources to undertake such work. Accordingly, Royal
Gold acknowledges that it is the desire of Seabridge to reach an agreement to
form a joint venture with a major mining company with such requisite expertise
and resources or an agreement for the acquisition of some or all of Seabridge or
the Subject Properties by such a major mining company. Seabridge acknowledges
and agrees that any such major mining company shall be a Transferee to which the
requirements of Section 6.02 shall apply and that the acknowledgements contained
in this Section 5.03 shall not extend for the benefit of any such Transferee.

 

SECTION 6 - TRANSFERS

 

6.01                        Limitation on Transfers by Royal Gold

 

Royal Gold may Transfer its interest under this Agreement to:

 

23

--------------------------------------------------------------------------------


 

(a)           an Affiliate by providing 10 days’ prior written notice to
Seabridge; and

 

(b)           with the prior written consent of Seabridge, not to be
unreasonably withheld, at any time after the First Option Conditions have been
satisfied or waived by Seabridge, to any Person who is not an Affiliate by
providing 60 days’ prior written notice to Seabridge.

 

Before any direct or indirect Transfer by Royal Gold of its interest under this
Agreement shall become effective, Royal Gold shall first have delivered to
Seabridge an executed deed by the Person receiving the interest subject to the
Transfer and enforceable by Seabridge, undertaking that it will be bound by the
terms and conditions of this Agreement and any amendments hereto with respect to
the interest subject to the Transfer.

 

6.02                        Limitations on Transfers by Seabridge

 

(1)           The First Option and the Second Option, subject to the
satisfaction of the relevant conditions hereunder, and the Royalty, once granted
hereunder, shall remain an interest in the Subject Properties and a burden upon
the Project, and not merely a contractual obligation of Seabridge,
notwithstanding any changes in the identity, financial condition or composition
of the owner, manager or operator of the Subject Properties and the Project and
in effecting any direct or indirect Transfer of any interest in the Transaction
Documents (or any of them), the Project or the Subject Properties to any
Transferee, Seabridge shall act in good faith to ensure that this remains the
case notwithstanding such Transfer.

 

(2)           Seabridge shall provide, at least 60 days prior to any actual
direct or indirect Transfer of all or any portion of its interests in the
Transaction Documents, the Project or the Subject Properties, written notice to
Royal Gold of:

 

(a)           Seabridge’s intention to potentially Transfer all (a “Full
Transfer”) or any portion of (a “Partial Transfer”) its interests in the
Transaction Documents, the Project or the Subject Properties to a potential
Transferee; and

 

(b)           the identity of such potential Transferee,

 

and shall, unless otherwise requested by Royal Gold in writing, keep Royal Gold
reasonably informed about the high level details of any negotiations in respect
of such potential Transfer.

 

(3)           No direct or indirect Transfer of all or any portion of
Seabridge’s interest in any Transaction Document, the Project or the Subject
Properties (including any Transfer by merger, consolidation, amalgamation,
liquidation, dissolution or otherwise by operation of law), shall become
effective or relieve Seabridge of its obligations under any Transaction
Document, including its obligation to grant the Royalty under this Agreement or
to pay the Royalty under the Royalty Agreement, unless Seabridge shall first
have delivered to Royal Gold a written undertaking (a “Deed of Accession”),
executed by public deed in form and substance satisfactory to Royal Gold, acting
reasonably, by the Transferee receiving the interest subject to the Transfer and
enforceable by Royal Gold, that it will be bound by the terms and conditions of
the Transaction Documents and any amendments hereto with respect to the interest
subject to the Transfer.  To the extent that the Project is held by a Subsidiary
of Seabridge, such restrictions

 

24

--------------------------------------------------------------------------------


 

shall apply to the equity interests in the Project held by Seabridge, mutatis
mutandis. Upon Seabridge completing such a Transfer and providing Royal Gold
with a compliant Deed of Accession executed by the Transferee receiving the
interest subject to the Transfer, Seabridge will be relieved from its
liabilities, obligations and burdens under the Transaction Documents to the
extent that such liabilities, obligations and burdens have been expressly
assumed by such Transferee in accordance with such Deed of Accession, but, for
greater certainty, to the extent that such Transfer is a Partial Transfer and
the Deed of Accession does not result in such Transferee being bound by all the
liabilities, obligations and burdens of Seabridge in accordance with the
Transaction Documents as if a named party in the first instance:

 

(a)           each of Seabridge and such Transferee shall be severally liable to
Royal Gold as to each of the respective liabilities, obligations and burdens in
accordance with the Transaction Documents (as read together with the Deed of
Accession); and

 

(b)           such Deed of Accession shall also provide that, one of Seabridge
or the Transferee (or one of their respective Affiliates) will be the operator
of the Project following such Partial Transfer and that such operator is
irrevocably appointed by each of them as its agent to calculate and pay any
Royalty which is or may become payable to Royal Gold in accordance with the
terms of the Transaction Documents on each of their behalf out of their
respective shares of production from the Subject Properties, provided that for
greater certainty such agency power shall not relieve either Seabridge or the
Transferee of its obligation to comply with the Transaction Documents (as read
with the Deed of Accession), including payment of the Royalties.

 

(4)           To the extent the First Option and/or the Second Option has not
been exercised by Royal Gold as at the time of any direct or indirect Transfer
of all or any portion of Seabridge’s interest in any Transaction Document, the
Project or the Subject Properties, Seabridge and/or the Transferee under such
Transfer shall, upon request by Royal Gold, promptly execute and deliver a
revised First Option Royalty Agreement and/or a revised Second Option Royalty
Agreement, as applicable, with such changes as may be required to reflect such
Transferee as a party to such agreements, and such revised agreements shall,
upon delivery in proper form, replace any agreements then held in escrow in
accordance with the Escrow Agreement and shall be held in escrow on the terms
and conditions contained therein.

 

6.03                        Inurement

 

This Agreement shall inure to the benefit of and shall be binding on and
enforceable by the Parties and, where the context so permits, their respective
successors and assigns in accordance with Section 6.02.

 

SECTION 7 — CONFIDENTIAL INFORMATION

 

7.01                        Confidential Information

 

(1)           Royal Gold shall not, and shall cause its Representatives not to,
without the express written consent of Seabridge, which consent shall not be
unreasonably withheld or

 

25

--------------------------------------------------------------------------------


 

delayed, disclose to third parties any information disclosed by Seabridge to
Royal Gold under Section 5.01(2) (the “Confidential Information”).  Royal Gold
shall:

 

(a)           in respect of disclosure of Confidential Information in accordance
with Section 7.01(2) only disclose it to those Representatives or third parties,
on a need to know basis and where those Representatives or third parties have
been informed of the confidential nature of such material and where such third
parties agree in writing to be bound by such confidentiality obligations as
Royal Gold would customarily require in the context of any disclosure of its own
confidential information;

 

(b)           ensure that proper and secure storage is provided for the
Confidential Information; and

 

(c)           ensure that none of its Representatives or third parties to which
access has been granted to Confidential Information as provided herein, does any
act or thing which, if done by Royal Gold, would constitute a breach of
Applicable Laws or the undertakings contained in this Agreement.

 

(2)           Notwithstanding the provisions of Section 7.01(1), Royal Gold may
disclose any Confidential Information without the consent of Seabridge:

 

(a)           if required to be made for compliance with any law, regulation or
a requirement or order of a court having jurisdiction over Royal Gold or its
Affiliates, provided that Royal Gold shall disclose only such data or
information as is required to be disclosed and provided further that Royal Gold
shall promptly notify Seabridge in writing to permit Seabridge to have the
opportunity to provide comments on the disclosure and to contest or seek to
obtain an injunction or protective order or other remedy restricting the
disclosure of such information;

 

(b)           if required by Royal Gold’s securities exchanges or securities
regulatory authority, provided that Royal Gold shall (to the extent permitted by
law) promptly notify Seabridge in writing to permit Seabridge to have the
opportunity to provide comments on the disclosure;

 

(c)           to any of Royal Gold’s Representatives;

 

(d)           to any third party to whom Royal Gold, in good faith, anticipates
directly or indirectly selling or assigning any portion of Royal Gold’s interest
hereunder or with whom Royal Gold contemplates undertaking a merger or business
combination, provided that any such third party has first agreed in writing to
be bound by such confidentiality obligations as Royal Gold would customarily
require in the context of any disclosure of its own confidential information; or

 

(e)           to a prospective lender to whom any portion of Royal Gold’s
interest hereunder is proposed to be granted as security, provided that any such
lender has first agreed in writing to be bound by such confidentiality
obligations as Royal Gold would

 

26

--------------------------------------------------------------------------------


 

customarily require in the context of any disclosure of its own confidential
information.

 

(3)                                 In the event that Royal Gold intends to make
any disclosure in accordance with Sections 7.01(2)(a) or 7.01(2)(b) (the
“Required Disclosure”), Royal Gold shall:

 

(a)                                 to the extent permitted by the relevant
requirement, provide Seabridge with the full written text of the proposed
Required Disclosure prior to its first publication;

 

(b)                                 consider all reasonable amendments to the
Required Disclosure as may be proposed by Seabridge; and

 

(c)                                  be solely and entirely responsible for the
contents of the Required Disclosure.

 

7.02                                                                       
Prior Information and Information in Public Domain

 

Notwithstanding Section 7.01(1):

 

(a)                                 any information developed by Royal Gold,
except to the extent that it includes Confidential Information, or which was in
Royal Gold’s possession prior to the date of this Agreement shall not constitute
Confidential Information; and

 

(b)                                 where Confidential Information:

 

(i)                                     subsequently became available to Royal
Gold on a non-confidential basis from a source other than Seabridge or its
Representatives, provided that such source was not bound by a confidentiality
agreement with Seabridge or any of its Representatives or was otherwise
prohibited from transmitting the information to Royal Gold or its
representatives by a contractual, legal or fiduciary obligation; and

 

(ii)                                  becomes part of the public domain through
no act or omission in breach of Section 7.01,

 

then such Confidential Information shall cease to be Confidential Information
for the purposes of Section 7.01.

 

7.03                                                                       
Public Announcements

 

Each Party shall consult with the other Party at a reasonable time prior to
issuing any press release or other public disclosure regarding the other Party
or the Transaction Documents (including the transactions contemplated
thereunder) and shall afford the other Party a reasonable opportunity to comment
on the written text of such proposed disclosure. Where the other Party has been
consulted hereunder and provided comments on specific wording which have been
adopted by the disclosing Party, the disclosing Party shall be entitled to
repeat such specific wording in public, provided that the other Party has not
otherwise requested that such disclosure be updated.

 

27

--------------------------------------------------------------------------------


 

SECTION 8- DISPUTE RESOLUTION

 

8.01                                                                       
Dispute Resolution

 

(1)                                 The Parties shall use reasonable commercial
efforts to resolve any controversies, disputes or claims arising under this
Agreement. If for any reason any Dispute arising out of this Agreement is not
resolved by negotiation and agreement within thirty (30) days after the delivery
of a written notice of Dispute, the Dispute shall be determined by arbitration
as provided in this Section 8.

 

(2)                                 All Disputes shall be referred to and
finally resolved by arbitration under the Rules of Arbitration of the
International Chamber of Commerce (“ICC”). The number of arbitrators shall be
three. The place of Arbitration shall be Vancouver, British Columbia. The
language of the Arbitration shall be English. Judgment may be entered upon an
award in any court of competent jurisdiction.

 

(3)                                 The Party referring a Dispute to arbitration
hereunder shall appoint an arbitrator in the arbitration petition and the
respondent Party shall appoint an arbitrator in its response. If within thirty
(30) days after the date of the arbitration petition, the respondent has not
appointed an arbitrator, such arbitrator shall be appointed by the ICC. Within
thirty (30) days of their appointment, the two arbitrators so appointed shall
appoint a third arbitrator who shall preside over the arbitration panel. If the
two arbitrators cannot agree on a third arbitrator within such thirty (30) day
period, the third arbitrator shall be appointed by the ICC.

 

(4)                                 Notwithstanding the provisions of
Section 8.01(1), the arbitral tribunal shall have the power to grant interim
measures of protection, but, without derogating from the commitment to arbitrate
or the power of the arbitral tribunal to grant such measures, it shall not be
inconsistent with this Agreement for a party to apply to a court of competent
jurisdiction for an interim measure of protection pending the commencement or
completion of arbitration.

 

(5)                                 In any arbitration, or in any court
proceeding authorized to be taken under this Agreement, the arbitral tribunal or
the court, as the case may be, shall in addition to any other relief, be
entitled to make an award or enter a judgment, as the case may be, for
reasonable attorney’s fees and disbursements, including experts witness fees,
and any other costs of the proceeding. The arbitration panel may only award
damages as provided for under the terms of this Agreement and in no event may
punitive, consequential or special damages be awarded.

 

(6)                                 If contemporaneous Disputes arise under this
Agreement, a single arbitration may be commenced in respect of the Disputes.

 

(7)                                 Nothing contained in this Section 8 shall
prevent or restrict either Party from seeking urgent interlocutory relief from
any court of competent jurisdiction.

 

(8)                                 Each Party shall continue performance of its
obligations under this Agreement notwithstanding the existence of a Dispute.

 

28

--------------------------------------------------------------------------------


 

SECTION 9 - TERMINATION

 

9.01                                                                       
Termination by Notice

 

Royal Gold may terminate this Agreement at any time on written notice to that
effect to Seabridge and, on receipt of such notice by Seabridge, this Agreement
shall be terminated and the Parties shall have no further obligations under this
Agreement.

 

9.02                                                                       
Termination by Failure to Satisfy First Option Conditions

 

In the event that either of the First Option Conditions is not satisfied or is
no longer capable of being satisfied (and has not been previously waived by
Seabridge), this Agreement and all obligations of the Parties hereunder shall
immediately terminate as of such date.

 

9.03                                                                       
Termination by Failure to Exercise First Option

 

In the event that Royal Gold fails to exercise the First Option within the First
Option Exercise Period pursuant to the terms of this Agreement, the First Option
shall be deemed to have lapsed without being exercised on the last day of the
First Option Exercise Period and this Agreement shall thereafter terminate and
the Parties shall have no further obligations under this Agreement.

 

9.04                                                                       
Termination by Failure to Exercise Second Option

 

Subject to Royal Gold having completed the exercise of the First Option in
accordance with Section 4.01(1), in the event that Royal Gold fails to exercise
the Second Option within the Second Option Exercise Period pursuant to the terms
of this Agreement, the Second Option shall be deemed to have lapsed without
being exercised on the last day of the Second Option Exercise Period and this
Agreement shall thereafter terminate and the Parties shall have no further
obligations under this Agreement.

 

9.05                                                                       
Termination following Exercise of Second Option

 

Subject to Royal Gold having completed the exercise of the First Option in
accordance with Section 4.01(1), this Agreement shall terminate upon the date on
which Royal Gold completes the payment of the Second Option Purchase Price.

 

9.06                                                                       
Termination for Default

 

If either Party considers that the other Party has defaulted under this
Agreement (the “Defaulting Party”), the non-Defaulting Party may give written
notice to the Defaulting Party stating the specifics of the alleged default.  If
the Defaulting Party has failed to take reasonable steps to cure the default,
has failed to dispute the notice of default or has failed to submit the matter
of default to arbitration under Section 8 within sixty (60) days of such notice,
then the non-Defaulting Party may terminate this Agreement by giving the
Defaulting Party written notice of such termination.

 

29

--------------------------------------------------------------------------------


 

9.07                                                                        No
Other Termination

 

This Agreement may not be terminated by any Party except as expressly provided
in Sections 4.01(2)(e), 4.02(2)(e), 9.01, 9.02, 9.03, 9.04, 9.05 or 9.06 or by
mutual written agreement of the Parties.

 

9.08                                                                       
Effect of Termination

 

For greater certainty, the termination of this Agreement shall not terminate any
other Agreements between the Parties, including the First Tranche Subscription
Agreement, the Second Tranche Subscription Agreement or the Royalty Agreement.

 

SECTION 10 - NOTICE

 

10.01                                                                 Notice

 

Unless otherwise provided in this Agreement, any notice or other correspondence
required or permitted by this Agreement shall be deemed to have been properly
given or delivered when made in writing and hand-delivered to the Party to whom
directed, or when given by facsimile transmission, with all necessary delivery
charges fully prepaid (or in the case of a facsimile, upon confirmation of
receipt), and addressed to the Party to whom directed at the following address:

 

If to Royal Gold:

 

1660 Wynkoop Street, Suite 1000
Denver, CO  80202-1132 
USA
Attention:  Vice President and General Counsel
Facsimile:  (303) 595-9385

 

With a copy to (which shall not constitute notice):

 

McCarthy Tétrault LLP
P.O. Box 10424, Pacific Centre
Suite 1300, 777 Dunsmuir Street
Vancouver, BC  V7Y 1K2
Canada
Attention:  Roger Taplin
Facsimile:  (604) 622-5723

 

If to Seabridge, at:

 

106 Front Street East, Suite 400
Toronto, ON M5A 1E1
Canada

 

30

--------------------------------------------------------------------------------


 

Attention:  President
Fax:  (416) 367-2711

 

With a copy to (which shall not constitute notice):

 

DuMoulin Black LLP
10th Floor, 595 Howe Street
Vancouver, BC V6C 2T5
Canada
Attention:  C. Bruce Scott
Fax:  (604) 687-8772

 

Any notice, direction or instrument aforesaid shall:

 

(a)                                 if delivered, be deemed to have been given
or made at the time of delivery; and

 

(b)                                 if sent by facsimile or other
telecommunication device or other similar form of communication, be deemed to
have been given or made on the day following the Business Day on which it was
sent.

 

Either of Seabridge or Royal Gold may at any time give to the other notice in
writing of any change of its address and from and after the giving of such
notice the address or addresses therein specified shall be deemed to be the
address for the purposes of giving notice hereunder.

 

SECTION 11 - GENERAL

 

11.01                                                                 Entire
Agreement

 

This Agreement and the other Transactions Documents contain the entire
understanding of the Parties and supersede all prior agreements and
understandings between the Parties relating to the subject matter contained
herein or therein.

 

11.02                                                                 No Waiver
of Breaches

 

No consent or waiver expressed or implied by either Party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

 

11.03                                                                 Further
Assurances

 

The Parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
Parties in the Subject Properties and the Project.

 

31

--------------------------------------------------------------------------------


 

11.04                                                                 Remedies
Cumulative

 

The right and remedies of the Parties under this Agreement are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise.  No single or partial exercise by a
Party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that Party may be entitled.

 

11.05                                                                
Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and same instrument.

 

[The balance of this page intentionally left blank]

 

32

--------------------------------------------------------------------------------


 

11.06                                                                 Electronic
Transmission

 

Delivery of an executed signature page to this Agreement by any Party by
electronic transmission shall be as effective as delivery of a manually executed
copy of this Agreement by such Party.

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date.

 

SEABRIDGE GOLD INC.

 

 

 

 

 

By:

 

 

 

Authorized signatory

 

 

 

 

 

RGLD GOLD CANADA, INC.

 

 

 

 

 

By:

 

 

 

Authorized signatory

 

 

33

--------------------------------------------------------------------------------

 


 

SCHEDULE A
FIRST TRANCHE SUBSCRIPTION AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE B
FORM OF ROYALTY AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE C
PERMITTED ROYALTIES

 

1.              A 1% net smelter royalty (NSR) payable to Placer Dome (KS)
Limited under the Asset Purchase and Sale, Royalty and Indemnity Agreement dated
March 27, 2001.  This royalty is capped at $4.5 million.  This royalty applies
to the Mineral Tenures listed below:

 

A.            Mineral Claims

 

Claim #

 

Claim Name

 

Area (HA)

 

# of Cells

 

Map Number

516236

 

 

 

303.273

 

17

 

104B059

516237

 

 

 

71.379

 

4

 

104B059

516238

 

 

 

624.456

 

35

 

104B059

516239

 

 

 

535.513

 

30

 

104B059

516240

 

 

 

107.016

 

6

 

104B059

516241

 

 

 

142.709

 

8

 

104B059

516242

 

 

 

71.363

 

4

 

104B059

516245

 

 

 

356.921

 

20

 

104B059

516248

 

 

 

142.725

 

8

 

104B059

516251

 

 

 

321.344

 

18

 

104B059

516252

 

 

 

124.994

 

7

 

104B059

516253

 

 

 

178.622

 

10

 

104B059

516254

 

 

 

285.779

 

16

 

104B059

516255

 

 

 

214.346

 

12

 

104B049

516256

 

 

 

53.586

 

3

 

104B049

516258

 

 

 

178.573

 

10

 

104B059

516259

 

 

 

107.173

 

6

 

104B049

516260

 

 

 

107.197

 

6

 

104B049

516261

 

 

 

464.635

 

26

 

104B049

516262

 

 

 

339.526

 

19

 

104B049

516263

 

 

 

643.881

 

36

 

104B049

516264

 

 

 

393.344

 

22

 

104B049

516266

 

 

 

178.778

 

10

 

104B049

516267

 

 

 

250.242

 

14

 

104B049

516268

 

 

 

321.836

 

18

 

104B049

516269

 

 

 

107.208

 

6

 

104B049

 

B.            Placer Claims

 

Claim #

 

Claim Name

 

Area (HA)

 

# of Cells

 

Map Number

516323

 

 

 

107.191

 

6

 

104B049

516325

 

 

 

125.043

 

7

 

104B049

516328

 

 

 

71.453

 

4

 

104B049

516330

 

 

 

107.185

 

6

 

104B049

 

--------------------------------------------------------------------------------


 

516332

 

 

 

107.179

 

6

 

104B049

516333

 

 

 

89.334

 

5

 

104B049

516375

 

 

 

125.023

 

7

 

104B049

516676

 

 

 

17.9

 

1

 

104B059

 

2.              A royalty of 2% of one-half of net smelter returns from two of
the pre-converted claims (Xray 2 and 6) acquired from Placer Dome (KS) Limited,
payable to Grace Dawson under the Purchase Agreement made December 31, 1990. 
The lands covered by these claims are now contained within the converted Xray 1
claim (Tenure No. 516245).  This royalty is capped at US$650,000 less advance
royalty payments, which are required to be paid.

 

3.              A 2% net smelter returns royalty in favor of Matt Mason under
the Royalty Novation Agreement dated February 9, 2011.  This royalty applies to
the Mineral Tenures listed below:

 

Claim #

 

Claim Name

 

Area (HA)

 

# of Cells

 

Map Number

 

 

 

 

 

 

 

 

 

394780

 

BJ5

 

100.000

 

 

 

104B059

394781

 

BJ6

 

100.000

 

 

 

104B059

394786

 

BJ 11

 

500.000

 

 

 

104B059

394787

 

BJ 12

 

500.000

 

 

 

104B059

394788

 

BJ 13

 

100.000

 

 

 

104B059

394789

 

BJ 13A

 

25.000

 

 

 

104B059

394790

 

BJ 14

 

100.000

 

 

 

104B059

394791

 

BJ 15

 

250.000

 

 

 

104B059

394794

 

BJ 18

 

300.000

 

 

 

104B059

394808

 

BJ 31 A

 

375.000

 

 

 

104B049

394809

 

BJ 32

 

150.000

 

 

 

104B049

394810

 

BJ 33

 

450.000

 

 

 

104B049

394811

 

BJ 34

 

150.000

 

 

 

104B049

394812

 

BJ 35

 

450.000

 

 

 

104B049

683463

 

 

 

1246

 

 

 

104B059

683483

 

 

 

837.6

 

 

 

104B059

 

4.              A 2.5% net smelter returns royalty payable to Max Minerals Ltd
and a 2% net smelter returns royalty in favor of Matt Mason under the Sale and
Purchase Agreement dated September 4, 2009.  Seabridge is obligated to pay Matt
Mason 10 annual advance royalty payments of Cdn$100,000 each, ending in 2018. 
The advance royalty payments are credited against any payments that might become
due under the 2% NSR.  This royalty applies to the Mineral Tenures listed below:

 

Claim #

 

Claim Name

 

Area (HA)

 

# of Cells

 

Map Number

394782

 

BJ 7*

 

500.000

 

 

 

104B059

394783

 

BJ 8*

 

500.000

 

 

 

104B059

 

37

--------------------------------------------------------------------------------


 

394784

 

BJ 9*

 

400.000

 

 

 

104B059

394792

 

BJ 16*

 

500.000

 

 

 

104B059

394793

 

BJ 17*

 

400.000

 

 

 

104B059

394795

 

BJ 19*

 

500.000

 

 

 

104B059

394796

 

BJ 20*

 

375.000

 

 

 

104B059

394799

 

BJ 23*

 

500.000

 

 

 

104B059

394800

 

BJ 24*

 

300.000

 

 

 

104B059

394801

 

BJ 25*

 

500.000

 

 

 

104B059

394802

 

BJ 26*

 

250.000

 

 

 

104B059

394803

 

BJ 27*

 

200.000

 

 

 

104B059

394804

 

BJ 28*

 

100.000

 

 

 

104B059

394805

 

BJ 29*

 

300.000

 

 

 

104B049

394806

 

BJ 30*

 

400.000

 

 

 

104B049

394807

 

BJ 31*

 

500.000

 

 

 

104B049

401548

 

TINA 1

 

500.000

 

 

 

104B070

401549

 

TINA 2

 

500.000

 

 

 

104B070

401550

 

TINA 3

 

500.000

 

 

 

104B070

401551

 

TINA 4

 

500.000

 

 

 

104B070

401552

 

TINA 5

 

500.000

 

 

 

104B070

401553

 

TINA 6

 

250.000

 

 

 

104B070

 

38

--------------------------------------------------------------------------------

 